--------------------------------------------------------------------------------

EXHIBIT 10.80


MASTER TRANSACTION AGREEMENT


among


AVATAR PROPERTIES INC.
(the “Purchaser”)


TERRA WEST COMMUNITIES LLC


JEN JCH, LLC


JOSEPH CARL MULAC III


STEPHEN ADAMS


SUN TERRA COMMUNITIES LLC


(collectively, the “Sellers”)


and


AVATAR HOLDINGS INC.
(solely for purposes of Sections 2.2, 2.3(d), 3.2, and 9.1 and Articles VIII and
X hereof)


and


JEN PARTNERS LLC
(solely for the purposes of Sections 2.2, 7.5, 7.6, and 9.2 and Article X
hereof)
__________________


Dated as of October 25, 2010
__________________

 
 

--------------------------------------------------------------------------------

 

MASTER TRANSACTION AGREEMENT


MASTER TRANSACTION AGREEMENT (the “Agreement”), dated as of October 25, 2010,
among Avatar Properties Inc. (“Purchaser”), Terra West Communities LLC, a
Delaware limited liability company (“Terra West”), JEN JCH, LLC, a Delaware
limited liability company (“JEN JCH”), Joseph Carl Mulac III (“JCM”), Stephen
Adams (“SA”), and Sun Terra Communities LLC, a Delaware limited liability
company (“Sun Terra” and, collectively with Terra West, JEN JCH, JCM and SA,
“Sellers”), solely for purposes of Sections 2.2, 2.3(d), 3.2, and 9.1 and
Articles VIII and X hereof, Avatar Holdings Inc. (“Holdings”), and, solely for
purposes of Sections 2.2, 7.5, 7.6, and 9.2 and Article X hereof, JEN Partners
LLC (“JEN Partners”).


RECITALS


WHEREAS, Terra West is the sole member of JCH Estrella, LLC, an Arizona limited
liability company (“JCH Estrella”), which owns the real property located in
Maricopa County, Arizona defined herein as the “CantaMia Phase 1 Estrella Land”
and holds certain option rights to the CantaMia Phase 2 and Phase 3 Land.


WHEREAS, JEN JCH, JCM and SA are the sole members of JCH Group, LLC, a Delaware
limited liability company (“JCH Group”), which is the sole member, directly or
indirectly, of each of Joseph Carl Homes, LLC, an Arizona limited liability
company (“JCH AZ”), Joseph Carl Homes, LLC, a Nevada limited liability company
(“JCH NV”), JCH Construction, LLC, an Arizona limited liability company
(“Construction AZ”), JCH Construction, LLC, a Nevada limited liability company
(“Construction NV”), JCH Denali, LLC, a Nevada limited liability company
(“Denali”), JEN Arizona Acquisitions 2, LLC, a Delaware limited liability
company (“JEN AZ”), and PV Landbank, LLC, an Arizona limited liability company
(“PV Landbank”).


WHEREAS, Sun Terra is the sole member of JEN Florida II, LLC, a Delaware limited
liability company (the “Sharpe Entity”), which owns certain rights to the real
property located in Orange County, Florida defined herein as the “Sharpe Land.”


WHEREAS, JEN AZ owns and holds rights to the real property located in Maricopa
County, Arizona defined herein as the “PV-Golf Land.”


WHEREAS, PV Landbank owns and holds rights to the real property located in
Maricopa County, Arizona defined herein as the “PV-Sereno Land.”


WHEREAS, JCH AZ is the sole member of JEN AZ and PV Landbank and owns and holds
rights to the real property defined herein as the “CantaMia Phase 1 JCH AZ
Land,” the “Arboleda Ranch Land” and the “Blossom Hills Land.”


WHEREAS, Purchaser desires to acquire 100% of the ownership interests in each of
the Purchased Parents for the purpose of obtaining control of the Properties and
the Purchased Entity Assets, and Sellers desire to sell, transfer and assign to
Purchaser all of their rights, title and interest in and to all of the
membership interests in the Purchased Parents, subject to the terms and
conditions of this Agreement.

 
 

--------------------------------------------------------------------------------

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, and intending to be legally bound, each of the
parties hereto hereby agrees as follows:


ARTICLE I


DEFINITIONS; CONSTRUCTION; USAGE


Capitalized terms used and not defined herein shall have the meanings ascribed
to such terms in Annex I, which also sets forth rules of construction and usage
that shall be applicable herein.


ARTICLE II


TRANSACTIONS


2.1            Transactions.


(a)            In contemplation of the execution of this Agreement and the
consummation of the Transactions, JCH AZ acquired all of the outstanding
membership interests of JEN AZ and PV Landbank. The consummation of the
transfers contemplated by this Section 2.1 is an essential part of the
agreements set forth herein, and are made to induce Purchaser to enter into this
Agreement.


(b)            At the Closing, each Seller shall and hereby does sell to
Purchaser, free and clear of any and all Liens (other than any restrictions on
or relating to the transfer thereof under the Securities Act, the Exchange Act
or such other state, federal, local or foreign securities laws (collectively,
the “Securities Law Restrictions”)), and Purchaser shall and hereby does
purchase from each Seller, the Interests set forth opposite such Seller’s name
on Schedule 2.1(b), including all of such Seller’s rights in and to the assets,
distributions, profits and losses of the Purchased Parents with respect to such
Interests (the “Transactions”).


2.2            Operative Documents. In connection with the consummation of the
Transactions, each of the following documents and agreements (all of which are
material to the consummation of the Transactions) (collectively, the “Operative
Documents”) shall be executed and delivered to each of the parties thereto:


(a)            Notes. At the Closing, Purchaser shall execute and deliver two
promissory notes of Purchaser, each in an aggregate principal amount of $6
million, in the forms of Exhibits A-1 and A-2 attached hereto (the “Notes”),
together with a guarantee of such obligations from Holdings in the form of
Exhibit A-3 (the “Holdings Guarantee”).


(b)            Earnout Agreement. At the Closing, Holdings, Purchaser and each
of the other parties thereto shall enter into an earnout agreement in the form
of Exhibit B attached hereto (the “Earnout Agreement”).

 
- 2 -

--------------------------------------------------------------------------------

 

(c)            Independent Contractor Agreements. At the Closing, Purchaser and
the Independent Land Developers shall enter into the independent contractor
agreements in the forms of Exhibit C-1 and C-2 attached hereto (the “Independent
Contractor Agreements”).


(d)            Employment Agreement. At the Closing, Purchaser and JCM shall
enter into an employment agreement in the form of Exhibit D attached hereto (the
“Employment Agreement”), and each of the Services Agreement dated April 30, 2009
between JCH Group, LLC and JCM, as amended, the Services Agreement dated April
30, 2009 between JCH Group, LLC and SA, the acknowledgment letter dated March
26, 2009 from JEN Partners to Melissa Jones and the acknowledgement letter dated
March 26, 2009 from JEN Partners to Dennis Palmer, and any other written
agreements relating to such Persons’ employment shall be terminated.


(e)            Lockup Agreement. At the Closing, Jen Partners shall cause JEN I
and JEN Res to execute and deliver, and Holdings shall execute and deliver, the
voting, standstill and lockup agreement in the form of Exhibit E attached
hereto.


(f)            Registration Rights Agreement. At the Closing, JEN Partners shall
cause JEN I and JEN Res to execute and deliver, and Holdings shall execute and
deliver, the registration rights agreement in the form of Exhibit F attached
hereto.


(g)            Assignment of Membership Interests. At the Closing, each of the
Sellers and Purchaser shall execute and deliver an assignment of membership
interests for the transfer of the Interests owned by each such Seller (as
reflected in Schedule 2.1(b)), in the form of Exhibit G-1 through G-3 attached
hereto (the “Interest Transfer Agreements”); provided that in lieu of the
foregoing, with respect to each Seller holding Interests that are certificated,
such Seller shall deliver to Purchaser such certificated Interests; together
with membership interest powers in form reasonably satisfactory to Purchaser,
with all transfer Tax stamps affixed, duly endorsed by such Seller in blank for
transfer.


2.3            Additional Sellers’ Closing Deliveries. In furtherance of the
transactions contemplated by the Operative Documents, Sellers shall take the
following actions or deliver the following additional deliverables on or prior
to the Closing Date:


(a)            Payment of Indebtedness and Release of Liens. (i) Sellers shall
cause all of the Indebtedness of the Purchased Entities (other than the
Indebtedness described on Schedule 2.3(a)), to be paid in full and all of the
Liens with respect to any such Indebtedness (other than Liens with respect to
Indebtedness described on Schedule 2.3(a) or that are Permitted Exceptions), to
be released, and (ii) Sellers shall deliver letters evidencing the payment in
full of such Indebtedness and the release of such Liens.


(b)            Consent and Notice Letters. Sellers shall deliver the consents
required for the consummation of the Transactions and evidence of the notices
given as described in Schedule 4.3 and Schedule 5.3.


(c)            Certificates of Good Standing. Sellers shall deliver certificates
of good standing for each of the Purchased Entities issued by the applicable
State agency within three Business Days prior to the Closing Date.

 
- 3 -

--------------------------------------------------------------------------------

 

(d)            Releases.


(i)                Holdings shall assume all of JCH Estrella’s obligations under
the Letter of Understanding dated April 28, 2010 between JCH Estrella and Jane
Leibowitz relating to the irrevocable Standby Letter of Credit No. S202939 with
Bank of America issued to JCH Estrella on April 26, 2010.


(ii)               Sellers shall have received from Mutual of Omaha a release of
JEN Partners and JCM from all guaranties entered into in connection with the
loan from Mutual of Omaha described in Schedule 2.3(a) in the amount of $3
million.


(e)            Closing Statement. The parties shall agree on a closing
settlement statement with regard to the Cash Consideration.


(f)            Sharpe Property Matters.


(i)                Sellers shall cause the Sharpe Entity to execute and deliver
to First American Title Insurance Company (the “Title Company”) an affidavit
stating that it is in sole and exclusive possession of the Sharpe Land and
attesting to the absence of any mechanic’s, materialmen or other liens or
potential liens (if there are no such liens) with respect to the Sharpe Land.


(ii)               Sellers shall cause the Sharpe Entity to provide the Title
Company with a gap affidavit in form reasonably acceptable to the Title Company
to permit the Title Company to insure against any Subsequent Adverse Title
Matters and in accordance with the requirements of Section 627.7841 of the
Florida Statutes.


(iii)              The Title Company shall be unconditionally committed to issue
to the Sharpe Entity a title insurance policy insuring the Sharpe Land and any
Subsequent Adverse Title Matters, in an amount to be solely determined by
Purchaser, subject only to commercially reasonable exceptions.


(iv)             Within 30 days following the public announcement by Purchaser
of the Transactions, Sellers shall deliver to Purchaser a copy of the unanimous
consent of the members of Reams Road Construction Group, LLC pursuant to the
operating agreement of such entity consenting to the “Indirect Transfer” (as
defined in the operating agreement of such entity) by the Sharpe Entity of its
membership interests in such entity in connection with the consummation of the
Transactions.


(v)              Within 45 days following the public announcement by Purchaser
of the Transactions, Sellers shall deliver to Purchaser a copy of a binding
agreement with RA Investment Holdings, Inc. and Grant-Allan Enterprises, Inc.
allocating development density rights to the Sharpe Entity, within Parcel 2 of
the Land Use Plan for the Lake Reams Neighborhood Planned Development, of 155
residential dwelling units.


(vi)             Sellers shall cause Richard Jerman, John Kraynick and Jennifer
Jerman to resign as directors and officers of Windermere Trails Homeowners
Association, Inc., a Florida corporation not-for-profit, and shall replace them
with individuals designated by Purchaser.

 
- 4 -

--------------------------------------------------------------------------------

 

(g)            CantaMia Property Matters.


(i)                Sellers shall cause JCH Estrella to execute and deliver to
the Title Company a letter in the form previously agreed to with the Title
Company stating that JCH Estrella is in sole and exclusive possession of the
CantaMia Phase 1 Estrella Land and attesting to the absence of any mechanic’s,
materialmen or other liens (other than preliminary twenty day notices given by
contractors during work at the Properties) with respect to the CantaMia Phase 1
JCH Estrella Land.


(ii)               Sellers shall cause JCH AZ to execute and deliver to the
Title Company a letter in the form previously agreed to with the Title Company
stating that JCH AZ is in the sole and exclusive possession of the CantaMia
Phase 1 JCH AZ Land and attesting to the absence of any mechanic’s, materialmen
or other liens (other than preliminary twenty day notices given by contractors
during work at the Properties) with respect to the CantaMia Phase 1 AZ Land.


(iii)              The Title Company shall be unconditionally committed to issue
to JCH Estrella a title insurance policy as of Closing insuring the CantaMia
Phase 1 Estrella Land, the Newland Option Contract and any Subsequent Adverse
Title Matters, in an amount to be solely determined by Purchaser, subject only
to commercially reasonable exceptions.


(iv)              The Title Company shall be unconditionally committed to issue
to JCH AZ a title insurance policy as of Closing insuring the CantaMia Phase 1
JCH AZ Land, the Rolling Option Agreement between JCH Estrella and JCH AZ dated
January 19, 2010, and any Subsequent Adverse Title Matters, in an amount to be
solely determined by Purchaser, subject only to commercially reasonable
exceptions.


(v)              Sellers shall deliver to Purchaser a duly executed consent and
estoppel certificate from Mutual of Omaha Bank in the form of Exhibit I attached
hereto (the “Omaha Estoppel”).


(vi)             Sellers shall cause Melisa Boross to be elected as Vice
President of the CantaMia at Estrella Community Association, Inc., an Arizona
nonprofit corporation, and all actions taken prior to the Closing Date to be
ratified by the board of directors of the CantaMia at Estrella Community
Association, Inc.


(h)            Arboleda Ranch Property Matters.


(i)                Sellers shall cause JCH AZ to execute and deliver to the
Title Company a letter in the form previously agreed to with the Title Company
stating that JCH AZ is in sole and exclusive possession of the Arboleda Ranch
Land and attesting to the absence of any mechanic’s, materialmen or other liens
(other than preliminary twenty day notices given by contractors during work at
the Properties) with respect to the Arboleda Ranch Land.

 
- 5 -

--------------------------------------------------------------------------------

 

(ii)               The Title Company shall be unconditionally committed to issue
to JCH AZ a title insurance policy as of Closing insuring the Arboleda Ranch
Land, the Arboleda Option and any Subsequent Adverse Title Matters, in an amount
to be solely determined by Purchaser, subject only to commercially reasonable
exceptions.


(iii)              Sellers shall cause Melisa Boross to be elected as Vice
President of the Arboleda Ranch Homeowners’ Association, an Arizona nonprofit
corporation, and all actions taken prior to the Closing Date to be ratified by
the board of directors of the Arboleda Ranch Homeowners’ Association.


(i)            Blossom Hills Property Matters.


(i)                Sellers shall cause JCH AZ to execute and deliver to the
Title Company a letter in the form previously agreed to with the Title Company
stating that JCH AZ is in sole and exclusive possession of the Blossom Hills
Land and attesting to the absence of any mechanic’s, materialmen or other liens
(other than preliminary twenty day notices given by contractors during work at
the Properties) with respect to the Blossom Hills Land.


(ii)               The Title Company shall be unconditionally committed to issue
to the JCH AZ a title insurance policy as of Closing insuring the Blossom Hills
Land and any Subsequent Adverse Title Matters, in an amount to be solely
determined by Purchaser, subject only to commercially reasonable exceptions.


(j)            PV-Sereno Property Matters.


(i)                Sellers shall cause JCH Group to execute and deliver to the
Title Company a letter in the form previously agreed to with the Title Company
stating that JCH AZ is in sole and exclusive possession of the PV-Sereno Land
and attesting to the absence of any mechanic’s, materialmen or other liens
(other than preliminary twenty day notices given by contractors during work at
the Properties) with respect to the PV-Sereno Land.


(ii)               The Title Company shall be unconditionally committed to issue
to JCH AZ a title insurance policy for the PV-Sereno Land, the PV-Sereno Option
Agreement and any Subsequent Adverse Title Matters, in an amount to be solely
determined by Purchaser, subject only to commercially reasonable exceptions.


(k)            PV-Golf Property Matters.


(i)                Sellers shall cause JCH Group to execute and deliver to the
Title Company a letter in the form previously agreed to with the Title Company
stating that JCH AZ is in sole and exclusive possession of the PV-Golf Land and
attesting to the absence of any mechanic’s, materialmen or other liens (other
than preliminary twenty day notices given by contractors during work at the
Properties) with respect to the PV-Golf Land.


(ii)               The Title Company shall be unconditionally committed to issue
to JCH AZ a title insurance policy for the PV-Golf Land and any Subsequent
Adverse Title Matters, in an amount to be solely determined by Purchaser,
subject only to commercially reasonable exceptions.

 
- 6 -

--------------------------------------------------------------------------------

 

2.4            Powers of Attorney; Bank Accounts.


(a)            Sellers shall cause to be prepared and provided to Purchaser at
the Closing a schedule setting forth a list, as of the Closing, of the names and
addresses of all Persons holding a power-of-attorney on behalf of any Purchased
Entity and all deposits and accounts, including impound accounts and principal
and interest accounts, lockboxes and safe-deposit boxes maintained by the
Purchased Entities (the “Bank Accounts”), the account or box numbers thereof,
the names and addresses of all banks or other financial institutions in which
any of the Purchased Entities has any such Bank Accounts, with the names of all
Persons authorized to draw on Bank Accounts or to have access to such Bank
Accounts.


(b)            Sellers shall, on the Closing Date, take all steps necessary to
remove all Persons who are signatories or holders of powers-of-attorney in
respect of any Bank Accounts who are not employees of a Purchased Entity or
Independent Land Developers from the list of such authorized signatories and
holders and otherwise extinguish their signing authority with respect to such
Bank Accounts; provided that Purchaser has timely delivered to Sellers the names
of any Persons to replace such authorized signatories and any information
requested by the applicable bank with respect to such Persons. After the Closing
Date, the parties to the Bank Account Side Letter shall take the actions
described therein.


2.5            Other Seller Closing Deliveries. Sellers shall deliver or cause
to be delivered to the Purchaser (i) such other appropriately executed
instruments of sale, assignment, transfer and conveyance (in addition to the
Interest Transfer Agreements) as may be necessary to evidence and effect the
transfers contemplated by or in connection with the Transactions (it being
understood, however, that such instrument shall not require any Sellers or any
other Person to make any additional representations, warranties, covenants or
agreements, express or implied, not expressly set forth in this Agreement), (ii)
certified copies of resolutions duly adopted by the board of directors or other
governing body of each applicable Seller authorizing the execution, delivery and
performance of this Agreement and the other agreements contemplated hereby, as
applicable, (iii) a certificate of the Secretary, Assistant Secretary or such
other authorized person of each applicable Seller as to the incumbency of the
authorized signatory or signatories of such Seller (who shall not be such
Secretary, Assistant Secretary or other authorized signatory with respect to any
of the Operative Documents) executing this Agreement or any ancillary agreement,
as applicable, (iv) an affidavit of non-foreign status in the form attached
hereto as Exhibit J (in the case of an individual Seller) or the form attached
hereto as Exhibit K (in the case of a non-individual Seller), as appropriate,
and (v) the IP Side Letter.


2.6            Additional Purchaser’s Closing Deliveries. In furtherance of the
transactions contemplated by the Operative Documents, Purchaser shall deliver or
cause to be delivered to the Seller Representative the following additional
deliveries on or prior to the Closing Date: (i) certified copies of resolutions
duly adopted by the board of directors or other governing body of the Purchaser
authorizing the execution, delivery and performance of this Agreement and the
other agreements contemplated hereby, as applicable, (ii) a certificate of the
Secretary, Assistant Secretary or such other authorized person of the Purchaser
as to the incumbency of the officer(s) of Purchaser (who shall not be such
Secretary, Assistant Secretary or other authorized person) executing this
Agreement or any ancillary agreement, as applicable, (iii) a short-form
certificate of good standing of Purchaser, certified by an appropriate
government official of the applicable jurisdiction of organization as of a date
not more than three Business Days prior to the Closing Date.

 
- 7 -

--------------------------------------------------------------------------------

 

2.7            Books and Records. At the Closing, Sellers shall deliver to
Purchaser (i) complete copies of the minute books of each of the Purchased
Entities and (ii) an electronic copy of the materials contained in the online
data room establish by JEN Partners as further described in the definition of
“Document Vault.” Within five days following the Closing Date, Sellers shall
deliver to Purchaser all of the following documents, to the extent Sellers are
in possession of same, provided that any such documents shall be deemed to have
been delivered to the extent complete copies thereof are contained in the
Document Vault as of the Closing Date: (a) copies of all books and records of
the Purchased Entities (including complete and correct copies of the
organizational documents of each Purchased Entity), financial statements
(audited or unaudited) of the Purchased Entities and Tax Returns of any type or
nature filed by the Purchased Entities and (b) any and all surveys, engineering,
soil or environmental studies or other studies of any type or nature with
respect to the Properties made by Sellers, the Purchased Entities, or in the
possession or control of any of them.


ARTICLE III


CLOSING; PURCHASE PRICE


3.1            Closing. Upon the terms and subject to the conditions set forth
herein, the consummation of the Transactions (the “Closing”) shall take place on
the date hereof, at the offices of Weil, Gotshal & Manges LLP located at 767
Fifth Avenue, New York New York 10153 (or at such other place as the parties may
mutually designate in writing). (The date on which the Closing shall be held is
referred to in this Agreement as the “Closing Date”).


3.2            Purchase Price.


(a)            Purchase of Interests; Payment to Sellers. As consideration for
the transfer of Sellers’ Interests, Purchaser shall pay to Sellers US $62
million, consisting of (A) US $30 million in cash plus an amount in cash equal
to the Adjustment Amount (if the Adjustment Amount is positive) or minus an
amount of cash equal to the Adjustment Amount (if the Adjustment Amount is
negative), as the case may be, as determined under Section 3.3 (collectively,
the “Cash Consideration”), (B) the Notes, and (C) the issuance by Holdings to
Sellers of 1,050,572 shares of common stock of Holdings (the “Shares” and,
together with the Cash Consideration and the Notes, the “Purchase Price”).


(b)            Cash Consideration. At the Closing, Purchaser shall pay the Cash
Consideration (determined in accordance with Section 3.3(a)) to Sellers by wire
transfer of immediately available funds into an account or accounts designated
in writing by JEN JCH to Purchaser.


(c)            Issuance of Holdings Common Stock to Sellers. At the Closing,
Holdings shall issue to JEN I, L.P. (“JEN I”) and JEN Residential LP (“JEN
Res”), all of the Shares, for the benefit of the Sellers hereunder, as directed
by the Sellers’ Representative.

 
- 8 -

--------------------------------------------------------------------------------

 

(d)            Notes. At the Closing, Purchaser shall issue to JEN I and JEN
Res, for the benefit of the Sellers hereunder, the Notes as directed by the
Sellers’ Representative.


3.3            Adjustment Amount.


(a)            For purposes of determining the Cash Consideration paid at the
Closing, the “Adjustment Amount” is US $3,292,480.58, representing Sellers’
calculation of the following (which may be negative): (i) all investments and
capital contributions made by or on behalf of the Sellers in the Purchased
Entities or their businesses or operations during the period commencing August
1, 2010 and ending on the Closing Date, minus (ii) all dividends or other
distributions declared or paid by the Purchased Entities to any of their
respective equity holders during the period commencing August 1, 2010 and ending
on the Closing Date, plus (iii) $0.00 (Purchaser’s share of any Prorated Taxes
paid prior to the Closing Date, as further detailed in Schedule 3.3(a)), minus
(iv) $324,935.17 (Sellers’ share of any Prorated Taxes not paid as of July 31,
2010, as further detailed in Schedule 3.3(a)). Schedule 3.3(a) sets forth
Sellers’ summary of the date and amount of each investment, capital
contribution, dividend, distribution and Prorated Tax proration.


(b)            Purchaser may, within 60 days after the Closing Date, deliver a
notice to Sellers indicating its disagreement with the Adjustment Amount. Any
such notice must be in writing and detail Purchaser’s calculation of the
Adjustment Amount and specify each item set forth (or excluded from) Schedule
3.3(a) as to which it disagrees. Purchaser shall be deemed to have agreed with
all other items and amounts set forth on Schedule 3.3(a) not expressly disputed
in the written notice. If no notice of disagreement is delivered within 60 days
after the Closing Date, Purchaser shall be deemed to have agreed with all items
and amounts relating to Sellers’ calculation of the Adjustment Amount.


(c)            If a notice of disagreement is duly delivered pursuant to Section
3.3(b), Purchaser and Sellers shall, during the 30 days following such delivery,
use their commercially reasonable efforts to reach agreement on the disputed
items or amounts. If following such period, Purchaser and Sellers are unable to
reach an agreement, they shall promptly thereafter engage Margolin, Winer &
Evens LLP as the independent accountant mutually agreed upon by Purchaser and
Sellers (the “Independent Accountant”) to review this Agreement and the disputed
items or amounts with respect to the calculation of the Adjustment Amount and to
calculate the final Adjustment Amount. In making such calculation, the
Independent Accountant shall consider only those items or amounts disputed in
the written notice delivered in accordance with Section 3.3(b). Any
determination by the Independent Accountant shall be final and binding upon
Purchaser and Sellers. The fees, costs and expenses of the Independent
Accountant shall be shared equally by Purchaser and Sellers.


(d)            If, following the application of Sections 3.3(b) and 3.3(c), the
Adjustment Amount is determined to be less than the amount set forth in Section
3.3(a), Sellers shall pay the amount of such difference to Purchaser within 15
days after such determination.


3.4            Allocation of Purchase Price. As soon as practicable following
the Closing Date but in no event later than 120 days thereafter, Purchaser shall
deliver to Sellers’ Representative a schedule (the “Allocation Schedule”)
allocating the Purchase Price (together with all other amounts treated as
consideration for U.S. federal income tax purposes) among the Purchased Entity
Assets in accordance with Section 1060 of the Code and the Treasury Regulations
promulgated thereunder. Purchaser shall prepare and deliver to Sellers’
Representative from time to time revised copies of the Allocation Schedule (the
“Revised Allocation Schedules”) so as to report any matters on the Allocation
Schedule that need updating (including for adjustments to the Purchase Price, if
any, or to conform to adjustments to Purchaser’s audited financial statements).
The Allocation Schedule and each Revised Allocation Schedule shall be subject to
a dispute mechanism comparable to the procedure described in Section 3.3 hereof
(provided that Sellers’ Representative must provide any objection to the
Allocation Schedule or a Revised Allocation Schedule within 30 days of receipt
thereof). Except to the extent otherwise required by Law, each party hereto
shall prepare and file all Tax Returns and other statements in a manner
consistent with the Allocation Schedule (or the most recent Revised Allocation
Schedule, as applicable) and shall not make any materially inconsistent
statement or adjustment on any Tax Returns or otherwise during the course of an
audit, investigation or other dispute with any Taxing Authority or otherwise.

 
- 9 -

--------------------------------------------------------------------------------

 

3.5            Closing Costs. All recording fees and other closing costs shall
be paid by Purchaser.


3.6            Closing Deliveries. Purchaser acknowledges and agrees that the
payment of the Cash Consideration on the Closing Date will be conclusive
evidence that all conditions precedent to the Closing and all other closing
deliverables required to be met or delivered prior to Closing have been met,
received or satisfied.


ARTICLE IV


REPRESENTATIONS AND WARRANTIES RELATING TO SELLERS


Each Seller, severally and not jointly, hereby represents and warrants to
Purchaser that:


4.1            Organization and Good Standing. Each Seller that is an entity is
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization and has all requisite power and authority to
own, lease, develop, sell and operate its Assets and to carry on its business as
now conducted. Each Seller that is an entity is duly qualified or authorized to
do business as a foreign entity and is in good standing under the laws of each
jurisdiction in which it owns or leases real property and each other
jurisdiction in which the conduct of its business or the ownership of its
properties requires such qualification or authorization. The Operating
Agreements are in full force and effect and are valid, binding and enforceable
against the respective parties thereto in accordance with their respective
provisions. No Seller has received any notice that it is in breach of any
Operating Agreement or that any member intends or desires to modify, waive,
amend, rescind, release, cancel or terminate any Operating Agreement.


4.2            Authorization of Agreement. Each Seller has all requisite power,
authority and legal capacity or has otherwise been given a legally valid and
binding consent to execute and deliver this Agreement and each other agreement,
document, or instrument or certificate contemplated by this Agreement or to be
executed by such Seller in connection with the consummation of the Transactions
(the “Seller Documents”), and to consummate the transactions contemplated hereby
and thereby. Each Seller has taken all necessary corporate, limited liability
company or other action to authorize the execution, delivery and performance of
this Agreement and each of the Seller Documents to which such Seller is a party,
and the consummation of the transactions contemplated hereby and thereby. This
Agreement and each of the Seller Documents have been duly and validly executed
and delivered by such Seller and (assuming due authorization, execution and
delivery by Purchaser) each of this Agreement and the Seller Documents
constitute, legal, valid and binding obligations of such Seller, enforceable
against such Seller in accordance with its terms, subject to the effects of
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
other similar Laws relating to or affecting creditors’ rights generally and
general equitable principles, whether considered in a proceeding in equity or at
law (collectively, the “General Enforceability Exceptions”).

 
- 10 -

--------------------------------------------------------------------------------

 

4.3            Conflicts; Consents of Third Parties.


(a)            Except as set forth on Schedule 4.3, none of the execution and
delivery by each Seller of this Agreement or the Seller Documents, the
consummation of the transactions contemplated hereby or thereby, or compliance
by such Seller with any of the provisions hereof or thereof will conflict with,
or result in any violation of or default (with or without notice or lapse of
time, or both) under, or give rise to a right of termination or cancellation
under any provision of (i) the certificate of formation or organization or
bylaws, partnership agreement or operating agreement of any Seller that is an
entity, (ii) any Contract or Permit to which any Seller is a party or by which
any of the Assets of such Seller are bound, (iii) any Order of any Governmental
Body applicable to such Seller or by which any of the Assets of such Seller are
bound, or (iv) any applicable Law.


(b)            Except as set forth on Schedule 4.3, no consent, waiver,
approval, Order, Permit or authorization of, or declaration or filing with, or
notification to, any Person or Governmental Body is required on the part of such
Seller in connection with the execution and delivery of this Agreement, the
Seller Documents, the compliance by such Seller with any of the provisions
hereof or thereof, or the consummation of the Transactions.


4.4            Ownership and Transfer of Interests. Each Seller is the record
and beneficial owner of the Interests indicated as being owned by such Seller on
Schedule 2.1(b), free and clear of any and all Liens other than any Securities
Law Restrictions. As of immediately prior to Closing, such Seller has the power
and authority to sell, transfer, assign and deliver such Interests as provided
in this Agreement and such delivery will convey to Purchaser good and valid
title to such Interests, free and clear of any and all Liens other than any
Securities Law Restrictions.


4.5            Litigation. Except as set forth in Schedule 4.5, there is no
Legal Proceeding pending or, to the Knowledge of such Seller, threatened against
such Seller or to which such Seller is otherwise a party relating to this
Agreement, the Seller Documents or the transactions contemplated hereby or
thereby.

 
- 11 -

--------------------------------------------------------------------------------

 

4.6            Financial Advisors. Except as set forth on Schedule 4.6, no
Person has acted, directly or indirectly, as a broker, finder or financial
advisor for any Seller in connection with the Transactions and no Person is or
will be entitled to any fee or commission or like payment in respect thereof.


ARTICLE V


REPRESENTATIONS AND WARRANTIES
RELATING TO THE PURCHASED ENTITIES


Each Seller hereby represents and warrants to Purchaser that:


5.1            Organization and Good Standing. Each Purchased Entity is duly
organized, validly existing and in good standing under the laws of the state of
its organization and has all requisite corporate power and authority to own,
lease, develop, sell and operate its Assets and to carry on its business as now
conducted. Each Purchased Entity is duly qualified or authorized to do business
as a foreign entity and is in good standing under the laws of each jurisdiction
in which it owns or leases real property and each other jurisdiction in which
the conduct of its business or the ownership of its properties requires such
qualification or authorization, except where the failure to be so qualified,
authorized or in good standing would not have a Material Adverse Effect.


5.2            Authorization of Agreement. Each Purchased Entity has all
requisite power, authority and legal capacity or has otherwise been given a
legally valid and binding consent to execute and deliver each agreement,
document, or instrument or certificate contemplated by this Agreement to be
executed by it in connection with the Transactions (the “Company Documents”), to
perform its obligations thereunder and to consummate the transactions
contemplated thereby. Each of the Purchased Entities has taken all necessary
corporate, limited liability company or other action to authorize the execution,
delivery and performance of each of the Company Documents to which such
Purchased Entity is a party, and the consummation of the transactions
contemplated thereby. Each of the Company Documents is duly and validly executed
and delivered by each Purchased Entity party thereto and (assuming due
authorization, execution and delivery by the counterparties thereto, as
applicable) each of the Company Documents constitute legal, valid and binding
obligations of each Purchased Entity party thereto, enforceable against them in
accordance with their respective terms, subject to the General Enforceability
Exceptions.


5.3            Conflicts; Consents of Third Parties.


(a)            Except as set forth in Schedule 5.3, none of the execution and
delivery by any Purchased Entity of this Agreement or the Company Documents, the
consummation of the transactions contemplated hereby or thereby, or compliance
by any Purchased Entity with any of the provisions hereof or thereof will
conflict with, or result in any violation or breach of, conflict with or default
(with or without notice or lapse of time, or both) under, or give rise to a
right of termination, cancellation or acceleration of any obligation or to loss
of a material benefit under, or give rise to any obligation of any Purchased
Entity to make any payment under, or to the increased, additional, accelerated
or guaranteed rights or entitlements of any Person under, or result in the
creation of any Liens (other than Permitted Exceptions) upon any of the
Purchased Entity Assets under, any provision of (i) the certificate of
organization or operating agreement of any Purchased Entity, (ii) any Contract
or Permit to which any Purchased Entity is a party or by which any of the
Purchased Entity Assets are bound, (iii) any Order applicable to any Purchased
Entity or any of the Purchased Entity Assets, or (iv) any applicable Law, except
as would not (in the case of clauses (ii) through (iv)), individually or in the
aggregate, have a Material Adverse Effect.

 
- 12 -

--------------------------------------------------------------------------------

 

(b)            Except as set forth in Schedule 5.3, no consent, waiver,
approval, Order, Permit or authorization of, or declaration or filing with, or
notification to, any Person or Governmental Body is required on the part of any
Purchased Entity in connection with the execution and delivery of this
Agreement, the Company Documents the compliance by the Purchased Entities with
any of the provisions hereof and thereof, or the consummation of the
Transactions.


5.4            Capitalization.


(a)            The holders of the ownership interests, whether by membership,
profit, loss or capital, of each Purchased Entity are as set forth on Schedule
2.1(b). Each Seller has made all capital contributions as required by it (if
any) in the Operating Agreement for each respective Purchased Entity. None of
the interests of the Purchased Entities were issued in violation of any purchase
or call option, right of first refusal, subscription right, preemptive right or
any similar rights.


(b)            Except as set forth on Schedule 5.4(b), there are no outstanding
options to purchase ownership interests, whether by membership, profit, loss or
capital, of the Purchased Entities (“Purchased Entity Options”). There is no
existing option, warrant, call, right or Contract to which any Seller or any
Purchased Entity is a party requiring, and there are no securities of any
Purchased Entity outstanding which upon conversion or exchange would require,
the issuance, sale or transfer of any additional ownership interest in any
Purchased Entity or other securities convertible into, exchangeable for or
evidencing the right to subscribe for or purchase ownership interests or other
equity securities of any Purchased Entity. There are no obligations, contingent
or otherwise, of any Purchased Entity to (i) repurchase, redeem or otherwise
acquire any ownership interests or other equity interests of any Purchased
Entity, or (ii) provide material funds to, or make any material investment in
(in the form of a loan, capital contribution or otherwise), or provide any
guarantee with respect to the obligations of, any Person. There are no
outstanding interest appreciation, phantom interests, profit participation or
similar rights with respect to any Purchased Entity. There are no bonds,
debentures, notes or other Indebtedness of the Purchased Entities having the
right to vote or consent (or, convertible into, or exchangeable for, securities
having the right to vote or consent) on any matters on which members (or other
equity holders) of any Purchased Entity may vote. There are no voting trusts,
irrevocable proxies or other Contracts or understandings to which any Purchased
Entity or any Seller is a party or is bound with respect to the voting of any
ownership interest of any Purchased Entity.

 
- 13 -

--------------------------------------------------------------------------------

 

5.5            Subsidiaries.


(a)            Schedule 5.5(a) sets forth the name of each Purchased Entity and
each Subsidiary thereof, and, with respect to each such Subsidiary, the
jurisdiction in which it is incorporated or organized, and the jurisdictions, if
any, in which it is qualified to do business.


(b)            Other than the entities set forth on Schedule 5.5(b) or a
Purchased Entity, the Purchased Entities do not own, directly or indirectly, any
equity or ownership interests in any other Person.


5.6            Corporate Records.


(a)            Sellers have made available to Purchaser in the Document Vault
true, correct and complete copies of the certificates of organization or
articles of organization (each certified by the Secretary of State or other
appropriate official of the applicable jurisdiction of organization) of each
Purchased Entity and its respective Operating Agreements in each case as amended
and in effect on the due date hereof, including all amendments thereto.


(b)            Sellers have made available to Purchaser in the Document Vault
true, correct and complete copies of all written consents and minutes of
meetings of the Purchased Entities.


5.7            Financial Statements.


(a)            Sellers have delivered or made available to Purchaser copies of
(i) the unaudited balance sheets of JCH Estrella as at December 31, 2009 and
Joseph Carl Homes – Consolidated (also known as JCH Group) as at December 31,
2009 and the related statements of income and of cash flows of such Purchased
Parents for the year then ended, (ii) the audited balance sheet of JCH Group as
at December 31, 2009 (the “Audited JCH Statement”), (iii) the unaudited balance
sheet of the Sharpe Entity as at October 8, 2010, and (iv) the unaudited balance
sheets of JCH Estrella as at August 31, 2010 and Joseph Carl Homes –
Consolidated (also known as JCH Group) as at August 31, 2010 and the related
statements of income and cash flows of such Purchased Parents for the 8 month
period then ended (collectively, the “Financial Statements”). The Audited JCH
Statement and the other financial statements relating to JCH Group
(collectively, the “JCH Financials”) have been prepared in accordance with GAAP
consistently applied without modification of the accounting principles used in
the preparation thereof throughout the periods presented and presents fairly in
all material respects the assets, liabilities, financial position, results of
operations and cash flows of JCH Group as at the dates and for the periods
indicated therein.


The balance sheets of such Purchased Parents as at December 31, 2009 is referred
to herein as the “Balance Sheet” and December 31, 2009 is referred to herein as
the “Balance Sheet Date.”


(b)            All books, records and accounts of the Purchased Entities are
accurate and are maintained in all material respects in accordance with good
business practice and all applicable Laws. JCH Group maintains systems of
internal accounting controls sufficient to provide reasonable assurances that:
(i) transactions are executed in accordance with management’s general or
specific authorization; (ii) transactions are recorded as necessary to permit
the preparation of financial statements in conformity with GAAP and to maintain
accountability for assets; (iii) access to assets is permitted only in
accordance with management’s general or specific authorization; and (iv) the
recorded accountability for assets is compared with the actual levels at
reasonable intervals and appropriate action is taken with respect to any
differences.

 
- 14 -

--------------------------------------------------------------------------------

 

5.8            No Undisclosed Liabilities. No Purchased Entity has any
liabilities of a nature required to be reflected on a balance sheet prepared in
accordance with GAAP (including any contingencies required to be reflected in
any notes thereto), other than those (i) specifically reflected in the Financial
Statements, (ii) incurred in the Ordinary Course of Business since the Balance
Sheet Date or (iii) that are immaterial to the Purchased Entities taken as a
whole.


5.9            Absence of Certain Developments. Except as expressly contemplated
by this Agreement or as set forth on Schedule 5.9, since the Balance Sheet Date
and through the Closing Date there has not been any event, change, occurrence or
circumstance that, individually or in the aggregate with any such events,
changes, occurrences or circumstances, has had or could reasonably be expected
to have a Material Adverse Effect. Without limiting the generality of the
foregoing, except as set forth on Schedule 5.9, since the Balance Sheet Date and
through the Closing Date:


(i)                no Purchased Entity has (A) made, changed or rescinded any
election relating to Taxes; (B) settled or compromised any claim relating to
Taxes; (C) surrendered any Tax refund; amended any Tax Return; or filed any Tax
Return prepared not in accordance with past practice; and


(ii)               no Purchased Entity has (A) mortgaged, pledged or subjected
to any Lien any of its Purchased Entity Assets, or (B) acquired any assets or
sold, assigned, transferred, conveyed, leased or otherwise disposed of any of
its Purchased Entity Assets, except, in the case of clause or (B), for assets
acquired, sold, assigned, transferred, conveyed, leased or otherwise disposed of
in the Ordinary Course of Business.


5.10          Taxes.


(a)            Each of the Purchased Entities is, and has been since its
formation, properly treated as either a partnership (in the case of JCH Group)
or a “disregarded entity” (in the case of all the Purchased Entities other than
JCH Group) for U.S. federal and all applicable state and local income tax
purposes.


(b)            (i) All Tax Returns required to be filed by or on behalf of a
Purchased Entity or any Affiliated Group of which any Purchased Entity is or was
a member have been duly and timely filed with the appropriate Taxing Authority
in all jurisdictions in which such Tax Returns are required to be filed (after
giving effect to any valid extensions of time in which to make such filings),
and all such Tax Returns are true, complete and correct in all material
respects; and (ii) all Taxes payable by or on behalf of a Purchased Entity and
any Affiliated Group of which any Purchased Entity is or was a member have been
fully and timely paid.

 
- 15 -

--------------------------------------------------------------------------------

 

(c)            Each Purchased Entity has complied in all material respects with
all applicable Laws relating to the payment and withholding of Taxes and has
duly and timely withheld and paid over to the appropriate Taxing Authority all
amounts required to be so withheld and paid under all applicable Laws.


(d)            Purchaser has received from the Sellers complete copies of all
federal, state, local and foreign income or franchise Tax Returns of Terra West,
JCH Group and Sun Terra relating to all the taxable periods since their
formation. All income and franchise Tax Returns have been filed by or on behalf
of JCH AZ. Schedule 5.10(d) sets forth the Tax Returns of the Purchased Entities
to the extent complete copies thereof have been provided to Purchaser.


(e)            Sellers have received no written (or, to the Knowledge of
Sellers, other) notice from a Taxing Authority in a jurisdiction where any
Purchased Entity does not file Tax Returns such that it is or may be subject to
taxation by that jurisdiction.


(f)            All deficiencies asserted or assessments made as a result of any
examinations by any Taxing Authority of the Tax Returns of, or including, any
Purchased Entity have been fully paid, and, to the Knowledge of such Seller,
there are no other audits or investigations by any Taxing Authority in progress,
nor have Sellers or any Purchased Entity received any notice from any Taxing
Authority that it intends to conduct such an audit or investigation. No issue
has been raised by a Taxing Authority in any prior examination of any Purchased
Entity which, by application of the same or similar principles, could reasonably
be expected to result in a proposed deficiency for any subsequent taxable
period.


(g)            No Purchased Entity nor any other Person (including the Sellers)
on their behalf has (i) executed or entered into a closing agreement with any
Taxing Authority with respect to any Purchased Entity, (ii) requested any
extension of time within which to file any Tax Return, which Tax Return has not
since been file, (iii) waived any statute of limitations or granted any
extension for the assessment or collection of Taxes, which Taxes have not since
been paid, or (iv) granted to any Person any power of attorney that is currently
in force with respect to any Tax matter.


(h)            No Seller is a foreign person within the meaning of Section 1445
of the Code.


(i)             No Purchased Entity is a party to any tax sharing, allocation,
indemnity or similar agreement or arrangement (whether or not written) pursuant
to which it will have any obligation to make any payments after the Closing.


(j)             No Purchased Entity is subject to any private letter ruling of
the IRS or comparable rulings of any Taxing Authority.


(k)            Except as set forth on Schedule 5.10, there are no Liens as a
result of any unpaid Taxes upon any of the Purchased Entity Assets.


(l)            There is no taxable income of any Purchased Entity that will be
required under applicable Tax Law to be reported by the Purchaser or any of its
Affiliates, including any Purchased Entity, for a taxable period beginning after
the Closing Date which taxable income was realized (and reflects economic
income) arising prior to the Closing Date.

 
- 16 -

--------------------------------------------------------------------------------

 

5.11          Real Property.


(a)            Sharpe Property. In addition to (and without limiting) any other
representations and warranties set forth elsewhere in this Agreement that are
applicable to the assets of Sellers, Sellers make the representations set forth
on Schedule 5.11(a) with respect to the Sharpe Property.


(b)            CantaMia Property. In addition to (and without limiting) any
other representations and warranties set forth elsewhere in this Agreement that
are applicable to the assets of Sellers, Sellers make the representations set
forth on Schedule 5.11(b) with respect to the CantaMia Property.


(c)            Arboleda Property. In addition to (and without limiting) any
other representations and warranties set forth elsewhere in this Agreement that
are applicable to the assets of Sellers, Sellers make the representations set
forth on Schedule 5.11(c) with respect to the Arboleda Property.


(d)            Blossom Hills Property. In addition to (and without limiting) any
other representations and warranties set forth elsewhere in this Agreement that
are applicable to the assets of Sellers, Sellers make the representations set
forth on Schedule 5.11(d) with respect to the Blossom Hills Property.


(e)            PV-Sereno Property. In addition to (and without limiting) any
other representations and warranties set forth elsewhere in this Agreement that
are applicable to the assets of Sellers, Sellers make the representations set
forth on Schedule 5.11(e) with respect to the PV-Sereno Property.


(f)            PV-Golf Property. In addition to (and without limiting) any other
representations and warranties set forth elsewhere in this Agreement that are
applicable to the assets of Sellers, Sellers make the representations set forth
on Schedule 5.11(f) with respect to the PV-Golf Property.


(g)            There is no condemnation or eminent domain proceeding pending
with respect to any portion of any of the Properties and no Seller or Purchased
Entity has received notice, nor do Sellers have Knowledge of any pending or
contemplated condemnation proceeding which could affect any portion of any of
the Properties.


5.12          Tangible Personal Property.


(a)            The Purchased Entities have good and valid title to all of the
items of tangible personal property used in the business of the Purchased
Entities, including the sales trailer at the CantaMia Property (except for any
leased personal property described in Schedule 5.12(b), free and clear of any
and all Liens, other than the Permitted Exceptions.

 
- 17 -

--------------------------------------------------------------------------------

 

(b)            Schedule 5.12(b) sets forth all leases of personal property
(“Personal Property Leases”) relating to personal property used in the business
of any Purchased Entity or to which any Purchased Entity is a party or by which
any Purchased Entity Assets is bound. All of the items of personal property
under the Personal Property Leases are in all material respects in the condition
required of such property by the terms of the lease applicable thereto during
the term of the lease. Sellers have delivered or made available to Purchaser
true, correct and complete copies of the Personal Property Leases, together with
all amendments, modifications or supplements thereto.


5.13          Technology and Intellectual Property.


(a)            Schedule 5.13(a) sets forth (i) all the material Intellectual
Property, including all pending registrations and applications therefor, that
the Purchased Entities own, use or license and (ii) all contracts, agreements or
other arrangements under which the Purchased Entities have granted, or are
obligated to grant, rights to others to use, reproduce, market or exploit any
Intellectual Property. All owned and registered Intellectual Property used by or
in connection with the conduct and operation of the businesses relating to the
CantaMia Property, including rights to any architectural and engineering plans
and designs and any materials relating thereto with respect to the homes, the
clubhouse and the grounds in respect of the CantaMia Property (the “CantaMia
IP”), are subsisting, and all necessary registration, maintenance, renewal, and
other relevant filing fees due through the date hereof in connection therewith
have been timely paid and all necessary documents and certificates in connection
therewith have been timely filed with the relevant patent, copyright, trademark,
or other authorities in the United States or foreign jurisdictions, as the case
may be, for the purposes of maintaining such registered Intellectual Property in
full force and effect in all material respects.


(b)            Except as set forth on Schedule 5.13(b), the Purchased Entities
own all right, title and interest in and to, or have valid and continuing rights
to use, sell and license without limitation including the right to copy,
distribute, display, prepare derivative works of any CantaMia IP subject to
copyright protection) all material Intellectual Property, Software and other
Technology used in the conduct of the business and operations in respect of the
Properties as presently conducted, free and clear of all Liens or obligations to
others other than Permitted Exceptions. Except as set forth on Schedule 5.13(b),
to the Knowledge of Sellers none of the Purchased Entity Assets (including any
Intellectual Property of the Purchased Entities as used in connection with their
respective businesses, including but not limited to the names of any Purchased
Entity or any other Purchased Entity Assets), or the business or operations of
the Purchased Entities, infringe upon, misappropriate or otherwise violate any
Intellectual Property of any third party in any material respect. To the best of
the Sellers’ Knowledge, no third party is infringing on any rights of the
Purchased Entities’ Intellectual Property.


(c)            Except as set forth in Schedule 5.13(c), there is no action,
suit, proceeding, hearing, investigation, notice or complaint pending or, to
Sellers’ Knowledge, threatened by any third party before any court or tribunal
(including the United States Patent and Trademark Office or equivalent authority
anywhere in the world) relating to any of the Intellectual Property or
Technology owned by the Purchased Entities, nor has any claim or demand been
made by any third party that (i) challenges the validity, enforceability, use or
exclusive ownership of any Intellectual Property or Technology owned by the
Purchased Entities or (ii) alleges any infringement, misappropriation,
violation, or unfair competition or trade practices by the Purchased Entities of
any Intellectual Property or Technology of any third party.

 
- 18 -

--------------------------------------------------------------------------------

 

(d)            The Purchased Entities are in compliance in all material respects
with any posted privacy policies and any laws or regulations relating to
personally identifiable information.


5.14          Material Contracts.


(a)            Schedule 5.14(a) sets forth, all of the following Contracts to
which any Purchased Entity is a party or by which any of them or their
respective Purchased Entity Assets are bound (collectively, the “Material
Contracts”):


(i)                Contracts with any Seller or Affiliate thereof or any current
or former officer, director, stockholder or Affiliate of any Purchased Entity
(other than a Purchased Entity);


(ii)               Contracts for the sale of any material assets of any
Purchased Entity other than in the Ordinary Course of Business or for the grant
to any Person of any preferential rights to purchase any of its material assets;


(iii)              Contracts for joint ventures, strategic alliances,
partnerships, licensing arrangements, or sharing of profits or proprietary
information;


(iv)             Contracts containing covenants of any Purchased Entity not to
compete in any line of business or with any Person in any geographical area or
not to solicit or hire any person with respect to employment or covenants of any
other Person not to compete with any Purchased Entity in any line of business or
in any geographical area or not to solicit or hire any person with respect to
employment;


(v)              Contracts relating to the acquisition (by merger, purchase of
stock or assets or otherwise) by any Purchased Entity of any operating business
or material assets or the capital stock of any other Person;


(vi)             Contracts relating to the incurrence, assumption or guarantee
of any Indebtedness or imposing a Lien on any of the material assets of any
Purchased Entity;


(vii)            all Contracts providing for payments by or to any Purchased
Entity in excess of $50,000 in any fiscal year or $200,000 in the aggregate
during the term thereof;


(viii)           all Contracts obligating any Purchased Entity to provide or
obtain products or services for a period of one year or more;


(ix)              Contracts for the employment of any individual on a full-time,
part-time or consulting basis; and

 
- 19 -

--------------------------------------------------------------------------------

 

(x)               development agreements setting forth duties and obligations
relating to the Properties, public disclosure reports issued by the Arizona
Department of Real Estate, and storm water plans filed with the Arizona
Department of Environmental Quality.


(b)            Each of the Material Contracts is in full force and effect and is
the legal, valid and binding obligation of any Purchased Entity which is party
thereto, and of the other parties thereto enforceable against each of them in
accordance with its terms. No Purchased Entity is in default under any Material
Contract, nor, to the Knowledge of Sellers, is any other party to any Material
Contract in breach of or in default thereunder, and, to the Knowledge of
Sellers, no event has occurred that with the lapse of time or the giving of
notice or both would constitute a breach or default of any Purchased Entity or
any other party thereunder. Any payments due under each Material Contract have
been timely made by the applicable Purchased Entity. No party to any of the
Material Contracts has exercised any termination rights with respect thereto,
and no party has given notice of any significant dispute with respect to any
Material Contract. Sellers have delivered or made available to Purchaser true,
correct and complete copies of all of the Material Contracts, together with all
amendments, modifications or supplements thereto and assignments thereof, if
any.


5.15          Employee Benefits Plans.


(a)            Except as set forth in Schedule 5.15(a), no Purchased Entity has
any material Liability in respect of (i) any “employee benefit plan” (as defined
in Section 3(3) of the Employee Retirement Income Security Act of 1974, as
amended, or (ii) any bonus, incentive compensation, deferred compensation, tax
gross-up, salary continuation or other material employee benefit plan or
agreement, in each case of clauses (i) and (ii) that is sponsored or maintained
by a Purchased Entity. Sellers have made available to Purchaser correct and
complete copies of each plan or agreement set forth in Schedule 5.15(a).


(b)            Neither the execution of this Agreement nor the consummation of
the transactions contemplated by this Agreement, will result in any “excess”
parachute payment for purposes of Section 280(g) of the Code for which any
Purchased Entity has any Liability.


(c)            Seller has provided a complete and correct list of all Employees,
and each Employee’s base salary, target annual cash bonus, position of
employment and location of employment in the Benefits Side Letter.


5.16          Labor. Except as disclosed in the Labor Side Letter:


(a)            No Purchased Entity is a party to any labor or collective
bargaining agreement and there are no labor or collective bargaining agreements
which pertain to employees of any Purchased Entity.


(b)            There are no unfair labor practice charges, grievances or
complaints pending or, to the Knowledge of Sellers, threatened by or on behalf
of any Employee or group of Employees.


(c)            There are no complaints, charges or claims against any Purchased
Entity pending with or, to the Knowledge of Sellers, threatened by any
Governmental Body based on, arising out of, in connection with or otherwise
relating to the employment or termination of employment of or failure to employ,
any individual.

 
- 20 -

--------------------------------------------------------------------------------

 

5.17          Litigation; Disputes.


(a)            Except as set forth in Schedule 5.17, there is no Legal
Proceeding pending or, to the Knowledge of Sellers, threatened against any
Purchased Entity (or to the Knowledge of Sellers, pending or threatened, against
any of the officers, directors or employees of any Purchased Entity with respect
to their business activities on behalf of the Purchased Entities), or regarding
any of the Purchased Entity Assets, or to which any Purchased Entity is
otherwise a party before any Governmental Body. Except as set forth on Schedule
5.17, no Purchased Entity nor any Purchased Entity Asset is subject to any
Order, and no Purchased Entity or asset thereof is in breach or violation of any
Order. There are no Legal Proceedings pending or, to the Knowledge of Sellers,
threatened against any Purchased Entity or any Purchased Entity Asset or to
which any Purchased Entity is otherwise a party relating to this Agreement or
any Company Document or the transactions contemplated hereby or thereby.


(b)            (i) Sellers have received no notices in writing regarding any
pending disputes, claims or events of default (or events, with the passage of
time, would give rise to any events of default) under the Newland Agreements and
(ii) to the Knowledge of Sellers, none of the Purchased Entities or, to the
Knowledge of Sellers, any of the counterparties are in material breach of the
terms of the Newland Agreements.


5.18          Compliance with Laws; Permits.


(a)            Except as set forth on Schedule 5.18, each Purchased Entity is,
and since its formation has been, in compliance in all material respects with
all Laws applicable to its business, operations or Assets. No Purchased Entity
has received any notice of or been charged with the violation of any Laws. To
the Knowledge of Sellers, no Purchased Entity is under investigation with
respect to the violation of any Laws and there are no facts or circumstances
which could form the basis for any such violation.


(b)            The Purchased Entities currently have all Permits that are
required for the operation of the business of the Purchased Entities as
presently conducted (“Company Permits”), other than those the failure of which
to possess would not, individually or in the aggregate, cause a Material Adverse
Effect. No Purchased Entity is in default or violation, and no event has
occurred which, with notice or the lapse of time or both, would constitute a
default or violation, in any material respect of any term, condition or
provision of any Company Permit. To the Knowledge of Sellers, the consummation
of the Transactions will not materially impair the Company Permits.


5.19          Environmental Matters. Except as set forth on Schedule 5.19:


(a)            to the Knowledge of Sellers, no Purchased Entity has stored,
disposed of or released Hazardous Materials at or from any Property except in
accordance with applicable Law;

 
- 21 -

--------------------------------------------------------------------------------

 

(b)            no Purchased Entity is the subject of any outstanding written
Order or Contract with any Governmental Body or Person with respect to (i)
Environmental Laws, (ii) Remedial Action, or (iii) any Release or threatened
Release of a Hazardous Material; and


(c)            to the Knowledge of Sellers, there is not located at any of the
Properties currently or previously owned, operated or leased by any Purchased
Entity any (i) underground storage tanks, (ii) landfill, (iii) surface
impoundment, (iv) asbestos-containing material, (v) dipping vats, or (vi)
equipment containing polychlorinated biphenyls.


5.20          Insurance. Set forth in Schedule 5.20 is a list of all insurance
policies and all fidelity bonds held by or applicable to any Purchased Entity
setting forth, in respect of each such policy, the policy name, policy number,
carrier, term, type and amount of coverage and annual premium, and a list of all
material claims made since January 1, 2009 under any such insurance policies and
binders (specifying the nature and amount of the claim, current status and
resolution, if any). Except as noted on Schedule 5.20, all such insurance will
remain in full force and effect immediately following the consummation of the
Transactions on the Closing Date.


5.21          Accounts and Notes Receivable and Payable. All accounts and notes
receivable of the Purchased Entities have arisen from bona fide transactions in
the Ordinary Course of Business. To the Knowledge of Sellers, none of the
accounts or the notes receivable of any Purchased Entity are subject to any
setoffs or counterclaims.


5.22          Related Party Transactions. Except as set forth on Schedule 5.22,
immediately after consummation of the Transactions, no employee, officer,
director, stockholder, partner or member of any Purchased Entity, any member of
his or her immediate family or any of their respective Affiliates (“Related
Persons”) (i) owes any material amount to any Purchased Entity nor shall any
Purchased Entity owe any amount to any Related Person, (ii) shall have any claim
or cause of action (other than claims relating to the payment of salary or
employee benefits in the Ordinary Course of Business) against any Purchased
Entity or (iii) shall own directly or indirectly any interest of any kind in, or
control or be a director, officer or employee of, any Person which is a
competitor, supplier, customer, landlord, tenant, creditor or debtor of any
Purchased Entity.


5.23          Banks; Power of Attorney. Schedule 5.23 contains a complete and
correct list of the names and locations of all banks in which any Purchased
Entity has accounts or safe deposit boxes and the names of all persons
authorized to draw thereon or to have access thereto. Except as set forth on
Schedule 5.23, no person holds a power of attorney to act on behalf of any
Purchased Entity.


5.24          Financial Advisors. Except as set forth on Schedule 5.24, no
Person has acted, directly or indirectly, as a broker, finder or financial
advisor for Sellers or any Purchased Entity in connection with the Transactions
and no Person is or will be entitled to any fee or commission or like payment in
respect thereof.


5.25          Recorded Restrictions. No Purchased Entity has received any notice
of or been charged with the violation of any obligations, requirements and
standards imposed by or under any restrictions, covenants, easements,
conditions, requirements or other provisions of record (“Recorded Restrictions”)
and applicable to its business, operations or Purchased Entity Assets
(including, but not limited to, real property interests), and no event has
occurred that with the lapse of time or the giving of notice or both would
constitute a violation by any Purchased Entity or any other party under any
Recorded Restrictions.

 
- 22 -

--------------------------------------------------------------------------------

 

5.26          No Requested Funds. No Purchased Entity has requested a sale of
bonds or an issuance of funds from any community facilities district or other
taxing district that affects any real property interest held by any Purchased
Entity and that has not been issued, and no Purchased Entity has any knowledge
of any such requests pending by any other party.


5.27          Parties-In-Possession. Except as set forth on Schedule 5.27, there
are no parties-in-possession, leases, tenancies or claims to occupancy of any of
the Properties.


5.28          Ordinary Course Operations. Since its respective formation date,
each Purchased Entity has been operated, and has conducted its business, in the
Ordinary Course of Business.
 
5.29          No Other Representations or Warranties; Schedules. Except for the
representations and warranties contained in Articles IV and V (as modified or
supplemented by the schedules attached hereto), none of the Sellers or any
Affiliate or representative makes any other express or implied representation or
warranty with respect to the Purchased Entities, the Purchased Entity Assets,
the business operated by the Purchased Entities or the Transactions, and Sellers
disclaim any other representations or warranties, whether made by Sellers, any
Affiliate of Sellers or any of the Sellers’ or their Affiliates’ respective
representatives. Except for the representations and warranties contained in
Articles IV and V (as modified or supplemented by the schedules attached
hereto), Sellers (a) expressly disclaim and negate any representation or
warranty, expressed or implied, at common law, by statute or otherwise, relating
to the condition of the Purchased Entities or the Purchased Entity Assets
(including any implied or expressed warranty of merchantability or fitness for a
particular purpose) and (b) disclaim all liability and responsibility for any
representation, warranty, projection, forecast, statement or information made,
communicated or furnished (orally or in writing) to Purchaser or its Affiliates
or representatives.


ARTICLE VI


REPRESENTATIONS AND WARRANTIES OF PURCHASER


Purchaser hereby represents and warrants to Sellers that:


6.1            Organization and Good Standing. Purchaser is duly organized,
validly existing and in good standing under the laws of the state of its
organization and has all requisite corporate power and authority to own, lease
and operate its properties and to carry on its business as now conducted and as
currently proposed to be conducted.


6.2            Authorization of Agreement. Purchaser has all requisite power,
authority and legal capacity to execute and deliver this Agreement and each
other agreement, document, or instrument or certificate contemplated by this
Agreement to which Purchaser is a party or to be executed by it in connection
with the Transactions (the “Purchaser Documents”), to perform its obligations
hereunder and thereunder and to consummate the transactions contemplated hereby
and thereby. Purchaser has taken all necessary corporate, limited liability
company or other action to authorize the execution, delivery and performance of
this Agreement and each of the Purchaser Documents, and the consummation of the
transactions contemplated hereby and thereby. This Agreement and each of the
Purchaser Documents is duly and validly executed and delivered by Purchaser and
(assuming due authorization, execution and delivery by Sellers and/or each
Purchased Entity party thereto) this Agreement constitutes, and each of the
Purchaser Documents when so executed and delivered will constitute, legal, valid
and binding obligations of Purchaser, enforceable against it in accordance with
their respective terms.

 
- 23 -

--------------------------------------------------------------------------------

 

6.3            Conflicts; Consents of Third Parties.


(a)            None of the execution and delivery by Purchaser of this Agreement
or the Purchaser Documents, the consummation of the transactions contemplated
hereby or thereby, or compliance by Purchaser with any of the provisions hereof
or thereof will conflict with, or result in any violation or breach of, conflict
with or default (with or without notice or lapse of time, or both) under any
provision of (i) the certificate of incorporation and by-laws or comparable
organizational documents of Purchaser, (ii) any material Contract to which
Purchaser is a party or by which any of the properties or assets of Purchaser
are bound, (iii) any Order applicable to Purchaser, or (iv) any applicable Law.


(b)            No consent, waiver, approval, Order, Permit or authorization of,
or declaration or filing with, or notification to, any Person or Governmental
Body is required on the part of Purchaser or its shareholders in connection with
the execution and delivery of this Agreement, the Purchaser Documents,
respectively, the compliance by Purchaser with any of the provisions hereof and
thereof, or the consummation of the transactions contemplated hereby or thereby
(including the issuance of any Shares hereunder or any other shares).


6.4            Status of the Shares. The Shares, and all of the shares of common
stock issuable pursuant to the Earnout Agreement, have been duly authorized and,
when issued in accordance with the terms of this Agreement or the Earnout
Agreement, as applicable, will be validly issued, fully paid and nonassessable
shares of common stock of Holdings and will be free and clear of all Liens. The
issuance and delivery of all of such shares is not, and will not be, subject to
any preemptive right of shareholders of Holdings that has not been waived or to
any right of first refusal or other right in favor of any Person that has not
been waived.


6.5            SEC Filings. Since January 1, 2008, Holdings has filed all
required reports, schedules, forms, statements and other documents with the
Securities and Exchange Commission (the “SEC”) (such documents filed since
January 1, 2008, collectively referred to herein as the “Holdings SEC
Documents”). As of their respective dates, the Holdings SEC Documents complied
in all material respects with the requirements of the Securities Act, or the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), as the case
may be, and the rules and regulations of the SEC promulgated thereunder
applicable to the Holdings SEC Documents, and none of the Holdings SEC Documents
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading. The financial statements of Holdings included in the Holdings SEC
Documents, as of their respective dates, complied in all material respects with
applicable accounting requirements and the published rules and regulations of
the SEC with respect thereto, were prepared in accordance with GAAP (except, in
the case of unaudited statements to the extent permitted by the SEC’s
instructions to Form 10-Q and Article 10 of Regulation S-X) applied on a
consistent basis during the periods involved (except as may be indicated in the
notes thereto) and fairly present the financial position of Holdings and its
consolidated subsidiaries as of the dates thereof and the results of its
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments and other adjustments
described therein that are not expected by Holdings to be material individually
or in the aggregate).

 
- 24 -

--------------------------------------------------------------------------------

 

6.6            Litigation. There are no Legal Proceedings pending or, to the
Knowledge of Purchaser, threatened against Purchaser or to which Purchaser is
otherwise a party relating to this Agreement, any Purchaser Document or the
transactions contemplated hereby or thereby.


6.7            Financial Advisors. Except as set forth on Schedule 6.7, no
Person has acted, directly or indirectly, as a broker, finder or financial
advisor for Purchaser in connection with the Transactions and no Person is or
will be entitled to any fee or commission or like payment in respect thereof.


ARTICLE VII


COVENANTS


7.1            Other Actions. Each of Sellers and Purchaser shall use its
commercially reasonable efforts to take all actions necessary or appropriate to
consummate the Transactions.


7.2            No Solicitation. For a period from the date hereof to the second
anniversary of the Closing Date, no Seller shall, and each Seller shall not, and
shall cause its controlling and controlled Affiliates not to (i) seek to cause
the termination of employment of, or solicit for employment, any Employees of
the Purchaser or of the Purchased Entities or hire, employ or otherwise engage
any such individual or (ii) seek to cause the termination or non-renewal of any
relationship between Purchaser and any Independent Land Developer or any other
Person who has a similar business relationship with the Purchased Entities;
provided, however, that nothing herein shall restrict any Seller or any of its
Affiliates from making employment solicitations to the general public.


7.3            Preservation of Records. Purchaser agrees that it shall preserve
and keep the records held by it relating to the business of the Purchased
Entities in accordance with its records retention policy as the same may be in
effect from time to time (the “Records Retention Policy”) and shall make such
records and personnel available to the other as may be reasonably required by
such party in connection with, among other things, any insurance claims by,
legal proceedings against or governmental investigations of Sellers or any of
their Affiliates or in order to enable Sellers to comply with its obligations
under this Agreement. At any time that Purchaser wishes to destroy such records,
such destruction will occur in accordance with the Records Retention Policy.

 
- 25 -

--------------------------------------------------------------------------------

 

7.4            Publicity. Sellers and Purchaser shall not issue any press
release or public announcement concerning this Agreement or the Transactions
without obtaining the prior written approval of the other parties hereto, which
approval will not be unreasonably withheld or delayed, unless such disclosure is
otherwise required by applicable Law or by the rules of any applicable stock
exchange on which a party’s or its Affiliates’ securities are listed, provided
that, to the extent required by applicable Law, the party intending to make such
release shall use its commercially reasonable efforts consistent with such
applicable Law or rules to consult with the other party with respect to the text
thereof; provided, further that nothing herein shall prohibit any party from
making any disclosure consisting of information that has previously been
disclosed to the public by any party in compliance with this Section 7.4.


7.5            Confidentiality. Except as and to the extent required by Law or
the rules of any applicable stock exchange on which a party’s or its Affiliate’s
securities are listed, each of the Purchaser, on the one hand, and Sellers, on
the other hand, shall not disclose or use, and shall use its commercially
reasonable efforts to cause each of their respective Representatives not to
disclose or use, any Confidential Information (as defined below) of the other
that was or will be furnished by the disclosing party or its Representatives to
such party or parties, or such party’s or parties’ Representatives in connection
with the Transactions; provided, however, a party may disclose Confidential
Information of the other to another party or such other party’s Representatives
to the extent necessary or required in connection with the consummation of the
Transactions. For purposes of this Section 7.5, “Confidential Information” of a
party means the existence of this Agreement, the Operative Documents and their
contents, any information about the Transactions and any information about such
party or any of its Affiliates that may be proprietary; provided, however, that
Confidential Information shall not include information which the party receiving
such information can demonstrate (i) is generally available to or known by the
public other than as a result of improper disclosure by such party or (ii) is
obtained by such party from a source other than a party hereto, which source is
not bound by a duty of confidentiality with respect to such information; and
provided, further, that after the Closing, Confidential Information of Sellers
shall not include any proprietary information of or relating to the Purchased
Entities. If Confidential Information must be disclosed by Law or pursuant to
the rules of any applicable stock exchange, prior to making any such disclosure,
the party required to make such disclosure shall use its commercially reasonable
efforts consistent with such Law or rules to consult with the other parties with
respect to the text and the disclosure of such Confidential Information.
Notwithstanding anything to the contrary in this Section 7.5, nothing herein
shall prohibit JEN Partners from disclosing Confidential Information to the
limited partners or investors of JEN I or JEN Res to the extent that such
disclosure is of a type normally disclosed to a limited partner or investor in
connection with a transaction of the type contemplated in this Agreement;
provided that such limited partners or investors are advised of the confidential
nature of the Confidential Information and are required to keep the same
confidential.


7.6            Right of First Offer.


(a)            For a period of two years following the Closing Date, JEN
Partners shall and shall cause the Persons identified on Schedule 7.6
(collectively, “Grantors”) to grant, and Purchaser shall have, a right of first
offer (the “ROFO”) with respect to any and all opportunities with respect to the
acquisition of real property or development of land with a value in excess of
$2.5 million that would reasonably be expected to be used for the development of
single-family residential communities or active adult communities in Florida
(other than Cypress Lakes, Live Oak Preserve, and Eagle Bay located in Orlando,
Florida), Arizona (other than San Tan Heights located in Pinal County, Arizona)
or Nevada or any option relating to the acquisition of any such real property or
development of any such land (to the extent such land or real property has a
value in excess of $2.5 million), in each case in respect of which any of the
Grantors receives written notice of or is actively engaged in or reviews an
offer or proposal to acquire or develop land (whether directly or indirectly
through one or more entities), on and subject to the following terms
(collectively, the “Qualifying Opportunities”):

 
- 26 -

--------------------------------------------------------------------------------

 

(b)            Each Grantor shall promptly notify Purchaser in writing (such
notification, the “Recommendation”) of all Qualifying Opportunities and, as
requested, assist the Purchaser in the design and execution of development plans
for such Qualifying Opportunities at the Purchaser’s cost and expense. Purchaser
shall notify the Grantors of its decision to pursue any Qualifying Opportunity,
or to waive its ROFO with respect to such Qualifying Opportunity, no later than
20 days after its receipt of the Recommendation.


(c)            JEN Partners and its Affiliates that are investment funds will
have an option to co-invest in up to 20% of the aggregate investment in each
Qualifying Opportunity on the same terms as Purchaser; provided that Grantors
shall have no voting rights in any vehicle utilized to acquire such Qualifying
Opportunities.


(d)            To the extent that any Qualifying Opportunity presented by any
Grantor is waived by Purchaser, the applicable Grantor shall have the right to
pursue such Qualifying Opportunity on the terms no more favorable to Grantor
than those presented to Purchaser without further compliance with this Section
7.6.


7.7            Use of Name. Following the Closing, none of the Sellers, any
Affiliate of Sellers, or any spouse of JCM or SA will (and each of the foregoing
individuals will cause such Person’s spouse not to), directly or indirectly, use
or otherwise exploit (or allow any other third party to use or exploit) in any
manner, or claim any interest in, the Intellectual Property owned or used by or
relating to the Purchased Entities, including the name “Joseph Carl” or use
“Joseph Carl” or any similar name or expression in such a way or manner as would
likely cause confusion, mistake or deceit with any of the Purchased Entities or
suggest any sponsorship, affiliation or relationship with any of the Purchased
Entities. Notwithstanding anything to the contrary in this Agreement, JCM may
continue to use the words “Joseph Carl” (i) in connection with any business
unrelated or dissimilar to the acquisition and/or development of real property
or the sale or provision of any products or services customarily ancillary to
such acquisition or development, real estate sales and brokerage services,
mortgage and financial services, or recreational facilities or (ii) in
connection with any business that could not reasonably be expected to injure the
goodwill associated with the “Joseph Carl” name, any Intellectual Property
containing the name “Joseph Carl”, or any Intellectual Property similar thereto
or otherwise denigrate any such Intellectual Property or bring any such
Intellectual Property or the name “Joseph Carl” into disrepute.


7.8            Benefits. Each employee of the Purchased Entities as of the
Closing (including those employees whose employment contracts are terminated
pursuant to Section 2.2(d), an “Employee”) will continue to be employed by
Purchaser or one of its Affiliates following the Closing until December 31, 2010
for at least the same total compensation and in substantially the same position
as was in effect immediately prior to the Closing; subject to the employment
policies of Purchaser, provided, however, that nothing contained in this Section
7.8 shall be construed to prevent the termination of employment of any
individual Employee. Purchaser shall take the actions set forth in the Benefits
Side Letter.

 
- 27 -

--------------------------------------------------------------------------------

 

7.9            Copyright Litigation. Sellers, on behalf of and for the benefit
of JCH AZ, and JCM shall (a) at their sole expense and represented by counsel of
their choice, actively and diligently defend against, negotiate, settle or
otherwise seek to resolve the Copyright Litigation; (b) keep Purchaser
reasonably informed of the progress of the Copyright Litigation; (c) actively
consult and in good faith with Purchaser with respect to significant
developments in the Copyright Litigation and of significant communications
involving the plaintiff therein; and (d) provide Purchaser with any settlement
offers made by the plaintiff therein and give serious and good faith
consideration to any comments or suggestions that Purchaser or its advisors may
have with respect thereto. Sellers may compromise, settle or consent to the
entry of any judgment with respect to the Copyright Litigation without the prior
consent of Purchaser, provided that as a result of any such compromise,
settlement or judgment, JCH AZ will be entitled to utilize the Arboleda Ranch
Documents that are the subject of the Copyright Litigation without an increase
in the amount of payments required to be made by Purchaser under any agreement
for use of the Arboleda Ranch Documents in effect as of the Closing Date.


ARTICLE VIII


INDEMNIFICATION


8.1            Survival of Representations and Warranties. The representations
and warranties of the parties contained in this Agreement and any certificate
delivered pursuant hereto shall survive the Closing through and including the
18-month anniversary of the Closing Date; provided, however, that the
representations and warranties (a) set forth in Article IV (Representations and
Warranties relating to Sellers) , 5.1 (Organization), 5.2 (Authorization), 5.3
(Conflicts; Consents of Third Parties), 5.4 (Capitalization), 5.5
(Subsidiaries), 5.10(a), 5.10(b) and 5.10(c) (Taxes), 6.1 (Organization), 6.2
(Authorization), 6.3 (Conflicts; Consents of Third Parties), 6.4 (Status of
Shares) and 6.7 (Financial Advisors) (collectively, the “Fundamental Reps”),
shall survive the Closing indefinitely, and (b) set forth in Section 5.19
(Environmental) shall survive the Closing until 90 days following the expiration
of the applicable statute of limitations with respect to the particular matter
that is the subject matter thereof (in each case, the “Survival Period”);
provided, however, that any obligations under Sections 8.2(a)(i), 8.2(a)(ii) and
8.2(b)(i) shall not terminate with respect to any Losses as to which the Person
to be indemnified shall have given notice (stating in reasonable detail the
basis of the claim for indemnification) to the indemnifying party in accordance
with Section 8.3(a) before the termination of the applicable Survival Period.


8.2            Indemnification.


(a)            Subject to Sections 8.1, 8.4 and 8.7 hereof, Sellers hereby
agree, jointly and severally (except with respect to Section 8.2(a)(ii),
severally, but not jointly), to indemnify, defend and hold Holdings, Purchaser
and their respective directors, officers, employees, Affiliates, stockholders,
agents, attorneys, representatives, successors and assigns including the
Purchased Entities (collectively, the “Purchaser Indemnified Parties”) harmless
for, from and against, and pay to the applicable Purchaser Indemnified Parties
the amount of, any and all losses, liabilities, claims, obligations,
deficiencies, demands, judgments, damages, interest, fines, penalties, claims,
suits, actions, causes of action, assessments, awards, costs and expenses
actually incurred (including costs of investigation and defense and attorneys’,
paraprofessionals’ and other professionals’ fees and liquidated damages solely
with respect to employment and Fair Labor Standards Act matters, but excluding
punitive damages (except to the extent payable under Third Party Claims)),
whether or not involving a third party claim (individually, a “Loss” and,
collectively, “Losses”), based upon, attributable to or resulting from:

 
- 28 -

--------------------------------------------------------------------------------

 

(i)                the failure of any of the representations or warranties made
by Sellers to Purchaser in this Agreement (other than in Article IV) or in any
Seller Document or Company Document to be true and correct in all respects at
and as of the Closing Date (or, in the case of any such representation or
warranty made as of a date specified therein, any inaccuracy therein as of such
date);


(ii)               the failure of any of the representations and warranties made
by each Seller to Purchaser in Article IV or in any Seller Document or Company
Documents to be true and correct in all respects as of the Closing Date (or, in
the case of any such representation or warranty made as of a date specified
therein, any inaccuracy therein as of such date);


(iii)              the breach of any covenant or other agreement on the part of
Sellers under this Agreement;


(iv)              the JCH AZ FLSA matter, to the extent provided for in the
Labor Side Letter;


(v)              the Copyright Litigation or the claims asserted in the
Copyright Litigation;


(vi)             any and all Taxes of the Purchased Entities (or any
predecessors thereof) for any taxable period (or portion thereof) ending on or
before July 31, 2010, determined in accordance with Section 8.5(a); and


(vii)            any failure by Sellers to timely pay any and all Taxes required
to be borne by Sellers pursuant to Section 8.5(g).


(b)            Subject to Sections 8.1, 8.4 and 8.7 each of Purchaser and
Holdings hereby agrees, jointly and severally, to indemnify, defend and hold
Sellers and their respective Affiliates, stockholders, agents, attorneys,
representatives, successors and permitted assigns (collectively, the “Seller
Indemnified Parties”) harmless for, from and against, and pay to the applicable
Seller Indemnified Parties the amount of any and all Losses based upon,
attributable to or resulting from:


(i)                the failure of any of the representations or warranties made
by Purchaser in this Agreement or in any Purchaser Documents to be true and
correct in all respects at the Closing Date (or, in the case of any such
representation or warranty made as of a date specified therein, any inaccuracy
therein as of such date);

 
- 29 -

--------------------------------------------------------------------------------

 

(ii)               the breach of any covenant or other agreement on the part of
Purchaser under this Agreement;


(iii)              any and all Taxes of the Purchased Entities (or any
predecessors thereof) for any taxable period (or portion thereof) commencing on
or after August 1, 2010, determined in accordance with Section 8.5(a); and


(iv)             any failure by Purchaser to timely pay any and all Taxes
required to be borne by Purchaser pursuant to Section 8.5(g) or Section 8.5(i).


8.3            Indemnification Procedures.


(a)            A claim for indemnification for any matter not involving a third
party claim may be asserted by notice to the party from whom indemnification is
sought; provided, however, that failure to so notify the indemnifying party
shall not preclude the indemnified party from any indemnification which it may
claim in accordance with this Article VIII, except to the extent that the
indemnifying party can demonstrate actual loss and prejudice as a result of such
failure.


(b)            In the event that any Legal Proceedings shall be instituted or
that any claim or demand shall be asserted by any third party in respect of
which indemnification may be sought under Section 8.2 hereof (regardless of the
limitations set forth in Section 8.4) (a “Third Party Claim”), the indemnified
party shall promptly cause written notice of the assertion of any Third Party
Claim of which it has knowledge which is covered by this indemnity to be
forwarded to the indemnifying party. The failure of the indemnified party to
give reasonably prompt notice of any Third Party Claim shall not release, waive
or otherwise affect the indemnifying party’s obligations with respect thereto
except to the extent that the indemnifying party can demonstrate actual loss and
prejudice as a result of such failure.


(c)            Subject to the provisions of this Section 8.3, the indemnifying
party shall have the right, at its sole expense, to be represented by counsel of
its choice, which must be reasonably satisfactory to the indemnified party, and
to defend against, negotiate, settle or otherwise deal with any Third Party
Claim which relates to any Losses indemnified against hereunder; provided that
the indemnifying party shall have acknowledged in writing to the indemnified
party its unqualified obligation to indemnify the indemnified party as provided
hereunder, subject to the limitations set forth in Section 8.4. If the
indemnifying party elects to defend against, negotiate, settle or otherwise deal
with any Third Party Claim which relates to any Losses indemnified by it
hereunder, it shall within five days of the indemnified party’s written notice
of the assertion of such Third Party Claim (or sooner, if the nature of the
Third Party Claim so requires) notify the indemnified party of its intent to do
so; provided, that the indemnifying party must conduct the defense of the Third
Party Claim actively and diligently thereafter in order to preserve its rights
in this regard. If the indemnifying party elects not to defend against,
negotiate, settle or otherwise deal with any Third Party Claim which relates to
any Losses indemnified against hereunder, fails to notify the indemnified party
of its election as herein provided or contests its obligation to indemnify the
indemnified party for such Losses under this Agreement, the indemnified party
may defend against, negotiate, settle or otherwise deal with such Third Party
Claim unless it has contested its obligation to indemnify the indemnified party
as of such time. If the indemnified party defends any Third Party Claim, then
the indemnifying party shall reimburse the indemnified party for the expenses of
defending such Third Party Claim. If the indemnifying party shall assume the
defense of any Third Party Claim, the indemnified party may participate, at his
or its own expense, in the defense of such Third Party Claim; provided, however,
that such indemnified party shall be entitled to participate in any such defense
with separate counsel at the expense of the indemnifying party if in the
reasonable opinion of counsel to the indemnified party, a conflict or potential
conflict exists between the indemnified party and the indemnifying party that
would make such separate representation advisable; and provided, further, that
the indemnifying party shall not be required to pay for more than one such
counsel for all indemnified parties in connection with any Third Party Claim.
The parties hereto agree to provide reasonable access to the other to such
documents and information as may be reasonably requested in connection with the
defense, negotiation or settlement of any such Third Party Claim.
Notwithstanding anything in this Section 8.3 to the contrary, neither the
indemnifying party nor the indemnified party shall, without the written consent
of the other party, settle or compromise any Third Party Claim or permit a
default or consent to entry of any judgment unless the claimant or claimants and
such party provide to such other party an unqualified release from all liability
in respect of the Third Party Claim. If the indemnifying party makes any payment
on any Third Party Claim, the indemnifying party shall be subrogated, to the
extent of such payment, to all rights and remedies of the indemnified party to
any insurance benefits or other claims of the indemnified party with respect to
such Third Party Claim.

 
- 30 -

--------------------------------------------------------------------------------

 

(d)            After any final decision, judgment or award shall have been
rendered by a Governmental Body of competent jurisdiction and the expiration of
the time in which to appeal therefrom, or a settlement shall have been
consummated, or the indemnified party and the indemnifying party shall have
reached an agreement, in each case with respect to an indemnifiable claim
hereunder, the indemnified party shall forward to the indemnifying party notice
of any sums due and owing by the indemnifying party pursuant to this Agreement
with respect to such matter and the indemnifying party shall pay all of such
remaining sums so due and owing to the indemnified party in accordance with
Section 8.4.


8.4            Limitations on Indemnification for Breaches of Representations
and Warranties.


(a)            An indemnifying party shall not have any liability under Section
8.2(a)(i), Section 8.2(a)(ii) or Section 8.2(b)(i) hereof unless the aggregate
amount of Losses incurred by the indemnified parties and indemnifiable
thereunder based upon, attributable to or resulting from the failure of any of
the representations or warranties to be true and correct exceeds US $250,000
(the “Basket”) and, in such event, the indemnifying party shall be required to
pay the amount of such excess; provided that the Basket limitation shall not
apply to Losses related to the failure to be true and correct of any of the
Fundamental Reps.


(b)            Neither Sellers nor Purchaser shall be required to indemnify any
Person under Section 8.2(a)(i), 8.2(a)(ii) or 8.2(b)(i) for an aggregate amount
of Losses exceeding US $9,300,000 (the “Cap”) in connection with Losses related
to the failure to be true and correct of any of the representations or
warranties of Sellers or Purchaser in Articles IV, V and VI, respectively;
provided that there shall be no Cap with respect to Losses related to the
failure to be true and correct of any of the Fundamental Reps.

 
- 31 -

--------------------------------------------------------------------------------

 

(c)            Sellers shall have no right of contribution or other recourse
against the Purchased Entities or their respective directors, officers,
employees, Affiliates, agents, attorneys, representatives, assigns or successors
for any Third Party Claims asserted by Purchaser Indemnified Parties, it being
acknowledged and agreed that the covenants and agreements of the Purchased
Entities are solely for the benefit of the Purchaser Indemnified Parties.


(d)            If a Purchaser Indemnified Party is entitled to indemnification
from Sellers hereunder, such indemnification obligation of Sellers will (i)
first, be satisfied by offsetting any amounts otherwise payable under the Notes
and (ii) to the extent any such indemnification obligations are not so
satisfied, and any remaining indemnification obligations of the Sellers will be
satisfied (A) against any Shares issued pursuant to this Agreement and (B) to
the extent of any indemnification obligation of the Sellers remaining after any
offsets pursuant to the foregoing clause (A), by offsetting any amounts payable
as Earnout Shares (as defined in the Earnout Agreement) under the Earnout
Agreement. Except in connection with or relating to a breach of any Fundamental
Reps or covenants of Sellers, Sellers shall not be entitled to satisfy any
indemnification obligations hereunder other than by offsetting against the
Notes, the Shares issued pursuant to this Agreement or the Earnout Shares, as
set forth in this Section 8.4(d), and Purchaser acknowledges that its recourse
is so limited.


(e)            In determining the amount of any Losses for which the indemnified
parties are entitled to assert a claim for indemnification hereunder, the amount
of any such Losses will be determined after deducting therefrom (i) the Tax
benefit actually realized by such indemnified parties arising from the
incurrence or payment of any such Losses in the taxable year in which the Losses
are incurred or paid and (ii) the amount of any insurance proceeds (after giving
effect to any applicable deductible or retention and resulting retrospective or
other premium adjustment) actually received by such indemnified parties in
respect of such Losses, in each case net of costs and expenses incurred by such
indemnified parties or their Affiliates.


(f)             Notwithstanding anything to the contrary set forth in this
Agreement, SA shall not have any indemnification obligation under this Agreement
for an amount greater than his share of the Purchase Price received.


8.5            Tax Matters.


(a)            Tax Returns.


(i)                Sellers shall timely file any income Tax Returns required to
be filed by or on behalf of any Purchased Entity in respect of any taxable
period ending on or before the Closing Date.


(ii)               Sellers shall timely file all Tax Returns that are required
to be filed by or on behalf of any Purchased Entity on or before the Closing
Date. In the case of any non-income Tax Return required to be filed by or on
behalf of any Purchased Entity on or before the Closing Date in respect of any
taxable period that includes (but does not begin or end on) July 31, 2010 (a
“Straddle Period”), Purchaser shall pay to Sellers the amount of Taxes, as
reasonably determined in accordance with Section 8.5(a)(v), allocable to
Purchaser. Sellers shall be liable for the payment of all other Taxes with
respect to such Straddle Period not otherwise allocable to Purchaser.

 
- 32 -

--------------------------------------------------------------------------------

 

(iii)              Purchaser shall timely file (or cause to be timely filed) all
non-income Tax Returns required to be filed by or on behalf of any Purchased
Entity for a Straddle Period (which Tax Returns are not otherwise described in
Section 8.5(a)(ii)). Sellers shall pay to Purchaser the amounts of Taxes, as
reasonably determined in accordance with Section 8.5(a)(v), allocable to
Sellers, provided that Sellers shall not be required to make any payment to
Purchaser to the extent such Taxes allocable to Sellers have already been
accrued by Sellers according to its accounting methods for the accounting period
ending on July 31, 2010. Purchaser shall be liable for the payment of all other
Taxes with respect to such Straddle Period not otherwise allocable to Sellers.


(iv)              In the case of any Prorated Taxes, the provisions of Section
8.5(g), and not this Section 8.5(a), shall apply as between Sellers and
Purchaser for purposes of allocating Taxes.


(v)               Taxes attributable to a Straddle Period under this Section
8.5(a) shall be allocated, on a closing-of the-books basis, (i) to Sellers for
the period up to and including the close of business on July 31, 2010, and (ii)
to Purchaser for the period subsequent to July 31, 2010.


(b)            Tax Audits.


(i)                If notice of any Legal Proceeding with respect to Taxes of
any Purchased Entity (a “Tax Claim”) shall be received by either party for which
the other party may reasonably be expected to be liable pursuant to Sections
8.2(a)(i) (on account of Section 5.10), 8.2(a)(vi), 8.2(a)(vii), 8.2(b)(iii) or
8.2(b)(iv) as applicable, the notified party shall notify such other party in
writing of such Tax Claim; provided, however, that the failure of the notified
party to give the other party notice as provided herein shall not relieve such
failing party of its obligations under Section 8.2 or this Section 8.5 except to
the extent that the other party is actually and materially prejudiced thereby.


(ii)               Except as provided in Section 8.5(g)(iv), Purchaser shall
have the right, at the expense of Sellers to the extent such Tax Claim is
subject to indemnification by Sellers pursuant to Section 8.2(a)(i) (on account
of Section 5.10), Section 8.2(a)(vi) or Section 8.2(a)(vii) hereof, as the case
may be, to represent the interests of the Purchased Entities in any Tax Claim;
provided, that, in the case of Tax Claims subject to indemnification by Sellers
pursuant to Section 8.2(a) hereof and provided that Sellers acknowledge in
writing their indemnification responsibilities in connection therewith, (A)
Purchaser shall keep Sellers’ Representative reasonably informed of the progress
of such Tax Claim and consult seriously and in good faith with Sellers’
Representative and its tax advisors with respect to any issue relating to such
Tax Claim; (B) Purchaser shall provide Sellers’ Representative with copies of
all correspondence, notice or other written materials received from any Taxing
Authorities and shall otherwise keep Sellers’ Representative and its tax
advisors advised of significant developments in the Tax Claim and of significant
communications involving representations of the Taxing Authorities; (C)
Purchaser shall provide Sellers’ Representative with a copy of any written
submission to be sent to a Taxing Authority prior to the submission thereof and
shall give serious and good faith consideration to any comments or suggested
revisions that Sellers’ Representative or its advisors may have with respect
thereto; and (D) there will be no settlement, resolution, or closing or other
agreement with respect thereto without the consent of Sellers’ Representative,
which consent shall not be unreasonably withheld, conditioned or delayed.

 
- 33 -

--------------------------------------------------------------------------------

 

(c)            Disputes. Any dispute as to any matter covered hereby shall be
resolved by the Independent Accountant. The fees and expenses of such accounting
firm shall be borne equally by Sellers, on the one hand, and Purchaser on the
other.


(d)            Conflicts. In the event of a conflict between the provisions of
this Section 8.5, on the one hand, and the provisions of Sections 8.1 through
8.4, on the other, the provisions of this Section 8.5 shall control.


(e)            Tax Treatment. The parties agree that the acquisition of the
Interests by Purchaser shall be treated in a manner consistent with “Situation
2” of Internal Revenue Service Revenue Ruling 99-6, 1999-1 C.B. 432, and no
party shall take any position on any Tax Return or with any Taxing Authority
that is inconsistent with such treatment.


(f)            Cooperation. Purchaser, Sellers and the Purchased Entities shall
cooperate fully, as and to the extent reasonably requested by each other, in
connection with all Tax matters of the Purchased Entities, including (as
relevant) Tax Claims and Tax Returns of the Purchased Entities, and including
for the avoidance of doubt the provision by the Purchased Entities to the
Sellers of such information as is necessary for the preparation and filing of
the final IRS Form 1065 of JCH Group.


(g)            Prorated Taxes.


(i)                In the case of any Prorated Taxes that are subsequently
adjusted or redetermined (by any Taxing Authority or otherwise) after being
taken into account under Section 3.3(a), appropriate payment shall be made
between the parties to take into account such adjustment or redetermination.


(ii)               In the case of any refund received by either party
attributable to Prorated Taxes, the recipient of the refund shall pay to other
party such other party’s proportionate share of such refund, calculated in
accordance with the principles set forth in the definition of “Prorated Taxes.”


(iii)              Sellers, at Sellers’ sole cost and expense, have the right to
contest the real property Taxes assessed against the Properties prior to August
1, 2010 and appeal any payment thereof. If such contested Taxes relate to a
taxable period ending on or before July 31, 2010, Sellers’ Representative shall
keep Purchaser informed of the progress of such contest or appeal and shall
provide Purchaser with copies of all documents and other written materials
either received from the relevant Taxing Authority regarding such contest or
submitted to the relevant Taxing Authority and Sellers shall not settle or
otherwise resolve such contest or appeal without the written consent of
Purchaser, such consent not to be unreasonably withheld or delayed. If such
contested Taxes relate to a taxable period that includes July 31, 2010, but does
not begin or end on such date, Sellers and Purchaser shall jointly control such
contest or appeal. If such contest (and/or appeal, if appealed by Sellers and/or
Purchaser) is successful, any refund shall be shared in the manner described in
subsection (iii) above.

 
- 34 -

--------------------------------------------------------------------------------

 

(h)            Treatment of Consideration. For all relevant Tax purposes, (i)
the Shares issued pursuant to Section 3.1(c) hereof and the Notes issued
pursuant to Section 3.1(d) hereof shall be treated as having been issued to
Sellers and (ii) any Earnout Shares issued pursuant to the Earnout Agreement (if
any) shall, when and if actually issued, be treated as having been issued to
Sellers when so issued. All parties hereto shall report consistently with this
Section 8.5(b) for all Tax purposes.


(i)             Transfer Taxes. Purchaser shall be liable for and shall pay all
sales, use, stamp, documentary, filing, recording, transfer or similar fees or
taxes or governmental charges as levied by any Taxing Authority including any
interest and penalties) in connection with the Transactions.


(j)             The parties hereto acknowledge that the Sharpe Entity is party
to that certain Loan Purchase and Assumption Agreement, dated as of March 2,
2010, by and among the Sharpe Entity and Fifth Third Bank (“Fifth Third”), an
Ohio banking corporation (the “Fifth Third Agreement”). Pursuant to Section 27
of the Fifth Third Agreement, Fifth Third is required to reimburse the Sharpe
Entity for certain real estate taxes borne by the Sharpe Entity, if and to the
extent Fifth Third receives proceeds from the “KB Litigation” (as defined in the
Fifth Third Agreement) and after reduction for certain costs and expenses borne
by Fifth Third. If and to the extent the Sharpe Entity receives any payment from
Fifth Third pursuant to Section 27 of the Fifth Third Agreement, the Sharpe
Entity shall, and Purchaser shall cause the Sharpe Entity to, promptly pay over
such amounts to Sellers’ Representative, but not in any event to exceed
$160,657.


8.6            Tax Treatment of Indemnity Payments. Sellers and Purchaser agree
to treat any indemnity payment made pursuant to this Article VIII as an
adjustment to the Purchase Price for all income tax purposes.


8.7            Exclusivity. Except with respect to any claims relating to,
arising from or in connection with any breach of any Fundamental Reps or
covenants, fraud and claims for equitable relief, the indemnification provided
for in this Article VIII shall be the sole remedy of each of the parties hereto.


ARTICLE IX


OTHER AGREEMENTS


9.1            Board of Directors.


(a)            As promptly as practicable following the Closing, Avatar Holdings
Inc. shall take such actions as may be required to appoint Reuben Leibowitz and
Allen Anderson of JEN Partners to the Board of Directors of Holdings (including
by filling any vacancies on the Board of Directors with Messrs. Leibowitz and
Anderson). In connection with such appointments, Holdings shall also take such
actions as may be necessary or appropriate to cause Reuben Leibowitz and Allen
Anderson to be appointed to such committees of the Board of Directors of
Holdings as such Board of Directors shall determine.

 
- 35 -

--------------------------------------------------------------------------------

 

(b)            In connection with the next two annual meetings of shareholders
of Holdings (and any special meetings of shareholders of Holdings held during
the period starting on the Closing Date through the date of the second annual
shareholders’ meeting following the Closing Date) at which directors are to be
elected that follows the Closing Date, Holdings agrees to nominate Messrs.
Leibowitz and Anderson for election to the Board of Directors of Holdings and to
recommend that the shareholders of Holdings vote for each of Messrs. Leibowitz
and Anderson at such meeting of shareholders. For the period contemplated by the
preceding sentence, Holdings agrees to use the same efforts to cause such
individuals to be elected to the Board of Directors as it uses to cause other
nominees of its Board of Directors to be elected and, once elected, each such
individual shall serve until his or her respective successor is elected and
qualified or until his or her earlier death, disability or resignation or
removal by the shareholders of Holdings.


9.2            Appointment of Sellers’ Representative.


(a)            JEN Partners is hereby appointed, authorized and empowered by
each of Sellers to act as a representative, for the benefit of Sellers (the
“Sellers’ Representative”), as the exclusive agent and attorney in fact to act
on behalf of each Seller, in connection with and to facilitate the consummation
of the Transactions, which shall include the power and authority:


(i)                to execute and deliver such waivers and consents in
connection with this Agreement and the consummation of the Transactions as the
Sellers’ Representative, in its sole discretion, may deem necessary or
desirable;


(ii)               to enforce and protect the rights and interests of Sellers
arising out of or under or in any manner relating to this Agreement, and each
other agreement, document, instrument or certificate referred to herein or
therein or the transactions provided for herein or therein (including, receiving
(or directly the receipt of) and allocating the Cash Consideration and the other
portions of the Purchase Price, determining the Adjustment Amount or any
adjustment thereof pursuant to Section 3.3 hereto and in connection with any and
all claims for indemnification brought under Article VIII (but excluding any
agreements to which Purchaser or any of its Affiliates are not a party, the
Independent Contractor Agreements and the Employment Agreement), and to take any
and all actions which the Sellers’ Representative believes are necessary or
appropriate under this Agreement for and on behalf of Sellers;


(iii)              to pledge all Issuer Stock issued pursuant to this Agreement
as collateral to secure the obligations of Sellers under Article VIII; and


(iv)             to make, execute, acknowledge and deliver all such other
agreements, guarantees, orders, receipts, endorsements, notices, requests,
instructions, certificates, stock powers, letters and other writings, and, in
general, to do any and all things and to take any and all action that the
Sellers’ Representative, in its sole and absolute discretion, may consider
necessary or proper or convenient in connection with or to carry out the
Transactions and all other agreements, documents or instruments referred to
herein or therein or executed in connection herewith and therewith.

 
- 36 -

--------------------------------------------------------------------------------

 

(b)            Purchaser shall have the right to rely upon all actions taken or
omitted to be taken by the Sellers’ Representative pursuant to this Agreement,
all of which actions or omissions shall be legally binding upon Sellers.


(c)            The grant of authority provided for herein (i) is coupled with an
interest and shall be irrevocable and survive the death, incompetency,
bankruptcy or liquidation of any Seller; and (ii) shall survive the consummation
of the Transactions.


(d)            Sellers agree that all actions, decisions and instructions of the
Sellers’ Representative will be conclusive and binding upon each of the Sellers
and no Seller will have any cause of action against the Sellers’ Representative
for any action taken, decision made or instruction given by the Sellers’
Representative under this Agreement, except for fraud or willful breach of this
Agreement by the Sellers’ Representative. Sellers hereby agree to jointly and
severally indemnify and hold harmless the Seller Representative from and against
(i) any losses incurred without fraud or willful breach on the part of the
Seller Representative and arising out of or in connection with the acceptance,
performance or nonperformance of its duties hereunder and (ii) any related
out-of-pocket costs or expenses (including reasonable attorneys’ fees).


9.3            Fees and Expenses. On the Closing Date, Sellers shall deliver to
Purchaser a certificate of the Sellers confirming that there is no unpaid
balance with respect to any Company Transaction Expenses as of immediately prior
to the Closing.


ARTICLE X


MISCELLANEOUS


10.1          Expenses. Except as otherwise provided in this Agreement, Sellers
and Purchaser shall each bear their own expenses incurred in connection with the
negotiation and execution of this Agreement and each other agreement, document
and instrument contemplated by this Agreement and the consummation of the
transactions contemplated hereby and thereby (including, with respect to
Sellers, the Company Transaction Expenses), it being understood that in no event
shall any Purchased Entity bear any of such costs and expenses.


10.2          Specific Performance. The parties acknowledge and agree that a
breach of this Agreement would cause irreparable damage to the other parties
hereto and that such other parties will not have an adequate remedy at law.
Therefore, the obligations of the parties under this Agreement, including
Sellers’ obligation to sell the Interests to Purchaser and the Purchaser’s
obligation to purchase the Interests from Sellers, shall be enforceable by a
decree of specific performance issued by any court of competent jurisdiction,
and appropriate injunctive relief may be applied for and granted in connection
therewith. Subject to Section 8.6, such remedies shall, however, be cumulative
and not exclusive and shall be in addition to any other remedies which any party
may have under this Agreement or otherwise.

 
- 37 -

--------------------------------------------------------------------------------

 

10.3          Submission to Jurisdiction; Consent to Service of Process; Waiver
of Jury Trial.


(a)            The parties hereto hereby irrevocably submit to the exclusive
jurisdiction of any federal or state court located within the State of New York
over any dispute arising out of or relating to this Agreement or any of the
Transactions and each party hereby irrevocably agrees that all claims in respect
of such dispute or any suit, action or proceeding related thereto may be heard
and determined in such courts. The parties hereby irrevocably waive, to the
fullest extent permitted by applicable law, any objection which they may now or
hereafter have to the laying of venue of any such dispute brought in such court
or any defense of inconvenient forum for the maintenance of such dispute. Each
of the parties hereto agrees that a judgment in any such dispute may be enforced
in other jurisdictions by suit on the judgment or in any other manner provided
by law.


(b)            Each of the parties hereto hereby consents to process being
served by any party to this Agreement in any suit, action or proceeding by
delivery of a copy thereof in accordance with the provisions of Section 10.6.


(c)            THE PARTIES TO THIS AGREEMENT EACH HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY LAW, ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND,
ACTION, OR CAUSE OF ACTION (i) ARISING UNDER THIS AGREEMENT OR (ii) IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO IN
RESPECT OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS RELATED HERETO, IN EACH
CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT,
EQUITY, OR OTHERWISE. THE PARTIES TO THIS AGREEMENT EACH HEREBY AGREES AND
CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION, OR CAUSE OF ACTION SHALL BE
DECIDED BY COURT TRIAL WITHOUT A JURY AND THAT THE PARTIES TO THIS AGREEMENT MAY
FILE AN ORIGINAL COUNTERPART OF A COPY OF THIS AGREEMENT WITH ANY COURT AS
WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF THEIR
RIGHT TO TRIAL BY JURY.


10.4          Entire Agreement; Amendments and Waivers. This Agreement
(including the schedules and exhibits hereto, which are incorporated herein by
reference), the Seller Documents, the Company Documents and the Purchaser
Documents represent the entire understanding and agreement between the parties
hereto with respect to the subject matter hereof and can be amended,
supplemented or changed, and any provision hereof can be waived, only by written
instrument making specific reference to this Agreement signed by the party
against whom enforcement of any such amendment, supplement, modification or
waiver is sought. No action taken pursuant to this Agreement, including any
investigation by or on behalf of any party, shall be deemed to constitute a
waiver by the party taking such action of compliance with any representation,
warranty, covenant or agreement contained herein. The waiver by any party hereto
of a breach of any provision of this Agreement shall not operate or be construed
as a further or continuing waiver of such breach or as a waiver of any other or
subsequent breach. No failure on the part of any party to exercise, and no delay
in exercising, any right, power or remedy hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of such right, power or remedy
by such party preclude any other or further exercise thereof or the exercise of
any other right, power or remedy. All remedies hereunder are cumulative and are
not exclusive of any other remedies provided by law.

 
- 38 -

--------------------------------------------------------------------------------

 

10.5          Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of New York applicable to contracts
made and performed in such state, without regard to principles of conflicts of
laws thereof (other than Section 5-1401 of the New York General Obligations
Law).


10.6          Notices. All notices and other communications under this Agreement
shall be in writing and shall be deemed given (i) when delivered personally by
hand or (ii) one (1) Business Day following the day sent by overnight courier,
in each case at the following addresses (or to such other address as a party may
have specified by notice given to the other party pursuant to this provision):


If to any Seller, to:


c/o JEN Partners, LLC
551 Madison Avenue
Suite 300
New York, NY 10022
 
Attention:
Reuben Leibowitz



With a copy to:


Jones Day
222 E. 41st Street
New York, New York 10017
 
Attention:
Steven C. Koppel

Andrew M. Levine


If to Purchaser or Holdings, to:


Avatar Holdings Inc.
201 Alhambra Circle, Suite 1200
Coral Gables, FL 33134
 
Attention:
General Counsel



With a copy to:


Weil, Gotshal & Manges LLP
767 Fifth Avenue
New York, New York 10153
 
Attention:
Simeon Gold

Jon-Paul Bernard


and

 
- 39 -

--------------------------------------------------------------------------------

 

Akerman Senterfitt LLP
One Southeast Third Avenue, 25th Floor
Miami, FL 33131

 
Attention: 
Stephen K. Roddenberry



10.7          Severability. If any term or other provision of this Agreement is
invalid, illegal, or incapable of being enforced by any law or public policy,
all other terms or provisions of this Agreement shall nevertheless remain in
full force and effect so long as the economic or legal substance of the
Transactions is not affected in any manner materially adverse to any party. Upon
such determination that any term or other provision is invalid, illegal, or
incapable of being enforced, the parties hereto shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the parties as
closely as possible in an acceptable manner in order that the Transactions are
consummated as originally contemplated to the greatest extent possible.


10.8          Binding Effect; Assignment. This Agreement shall be binding upon
and inure to the benefit of the parties and their respective successors and
permitted assigns. Nothing in this Agreement shall create or be deemed to create
any third party beneficiary rights in any person or entity not a party to this
Agreement except as provided below. No assignment of this Agreement or of any
rights or obligations hereunder may be made by either Sellers or Purchaser (by
operation of law or otherwise) without the prior written consent of the other
parties hereto and any attempted assignment without the required consents shall
be void; provided, however, that Holdings and Purchaser may assign this
Agreement and any or all rights or obligations hereunder (including Holdings and
Purchaser’s rights to purchase the Interests and Holdings and Purchaser’s rights
to seek indemnification hereunder) to any Affiliate of Holdings or Purchaser (i)
as long as such assignment does not relieve Holdings or Purchaser, as the case
may be, of any of its obligations hereunder or (ii) in connection with any
consolidation or merger of Holdings or Purchaser with or into another Person, to
such other Person. Upon any such permitted assignment, the references in this
Agreement to Holdings or Purchaser shall also apply to any such assignee unless
the context otherwise requires.


10.9          Non-Recourse. No past, present or future director, officer,
employee, incorporator, member, partner, stockholder, Affiliate (other than any
Affiliates of Sellers that are parties to this Agreement or any applicable
Operative Agreement, including JEN I and JEN Res), agent, attorney or
representative of Purchaser or JEN Partners or their respective Affiliates,
shall have any liability for any obligations or liabilities of Purchaser or JEN
Partners or their respective Affiliates under this Agreement or for any claim
based on, in respect of, or by reason of, the Transactions.


10.10        Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, and a complete
set of such counterparts shall constitute one Agreement.

 
- 40 -

--------------------------------------------------------------------------------

 

10.11        Electronic Delivery. This Agreement, the agreements referred to
herein, and each other agreement or instrument entered into in connection
herewith or therewith or contemplated hereby or thereby, and any amendments
hereto or thereto, to the extent executed and delivered by means of a
photographic, photostatic, facsimile, pdf or similar reproduction of such signed
writing using a facsimile machine or electronic mail shall be treated in all
manner and respects as an original agreement or instrument and shall be
considered to have the same binding legal effect as if it were the original
signed version thereof delivered in person. At the request of any party hereto
or to any such agreement or instrument, each other party hereto or thereto shall
re-execute original forms thereof and deliver them to all other parties. No
party hereto or to any such agreement or instrument shall raise the use of a
facsimile machine or electronic mail to deliver a signature or the fact that any
signature or agreement or instrument was transmitted or communicated through the
use of a facsimile machine or electronic mail as a defense to the formation or
enforceability of a contract and each such party forever waives any such
defense.

 
- 41 -

--------------------------------------------------------------------------------

 

[Signature pages follow.]


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized as of the date first
written above.



 
AVATAR PROPERTIES INC.
         
By: /s/ Patricia Kimball Fletcher
   
Name:
Patricia Kimball Fletcher
   
Title:
Executive Vice President
         
AVATAR HOLDINGS INC.
 
(solely for purposes of Sections 2.2, 2.3(d), 3.2, and 9.1 and Articles VIII and
X hereof)
         
By: /s/ Patricia Kimball Fletcher
   
Name:
Patricia Kimball Fletcher
   
Title:
Executive Vice President
         
TERRA WEST COMMUNITIES LLC
 
By: JEN Partners LLC, its Manager
         
By: /s/ Reuben S. Leibowitz
   
Name:
Reuben S. Leibowitz
   
Title:
Managing Member
         
JEN JCH, LLC
 
By: JEN I, L.P., its Manager
 
By: JEN Partners LLC, its General Partner
         
By: /s/ Reuben S. Leibowitz
   
Name:
Reuben S. Leibowitz
   
Title:
Managing Member
         
/s Joseph Carl Mulac III
 
JOSEPH CARL MULAC III
         
/s/ Stephen Adams
 
STEPHEN ADAMS

 
[Master Transaction Agreement]
 
 
 

--------------------------------------------------------------------------------

 



 
SUN TERRA COMMUNITIES LLC
 
JEN Partners LLC, its Manager
         
By: /s/ Reuben S. Leibowitz
   
Name:
Reuben S. Leibowitz
   
Title:
Managing Member
         
JEN PARTNERS LLC
 
(solely for purposes of Sections 2.2, 7.5, 7.6, and 9.2 and Article X hereof)
         
By: /s/ Reuben S. Leibowitz
   
Name:
Reuben S. Leibowitz
   
Title:
Managing Member



[Master Transaction Agreement]

 
 

--------------------------------------------------------------------------------

 

ANNEX I


DEFINITIONS


For purposes of this Agreement, the following terms shall have the meanings
specified in this Annex I:


“Adjustment Amount” has the meaning set forth in Section 3.3(a).


“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly through one or more intermediaries, controls, or is controlled by,
or is under common control with, such Person, and the term “control” (including
the terms “controlled by” and “under common control with”) means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of such Person, whether through ownership of voting
securities, by contract or otherwise.


“Affiliated Group” means any affiliated group within the meaning of Section 1504
of the Code or any comparable or analogous group under applicable Law.


“Agreement” has the meaning set forth in the Preamble.


“Allocation Schedule” has the meaning set forth in Section 3.4.


“Arboleda Ranch Commitment” means that certain First American Title Insurance
Company Commitment with an effective date of September 10, 2010 at 7:30 a.m.


“Arboleda Ranch Documents” means any licenses, approvals and other permits
relating to the Arboleda Ranch Land, and any permits, licenses, soil tests,
engineering and architectural plans, designs and specifications, insurance
policies, reports, studies, surveys, contracts, warranties, guarantees,
agreements and any and all other documents which Sellers or JCH AZ may have or
have the right to obtain, if reasonably available, pertaining to the Arboleda
Ranch Land or any entitlement of or development on the Arboleda Ranch Land.


“Arboleda Ranch Improvements” means any and all improvements and fixtures
located upon the Arboleda Ranch Land to the extent owned by JCH AZ.


“Arboleda Ranch Land” means the real property described in Exhibit A to the
Arboleda Ranch Commitment, together with all easements, water rights, rights of
way inuring to the benefit of the Arboleda Ranch Land and all right, title and
interest, if any, of Sellers and JCH AZ in and to any land lying in the bed of
any street, road, avenue, open or proposed, in front of or adjoining the
Arboleda Ranch Land to the centerline thereof, and all right, title and interest
of Sellers or JCH AZ in and to any awards made or to be made in lieu thereof,
and in and to any unpaid awards for damage to the Arboleda Ranch Land.


“Arboleda Property” means the Arboleda Ranch Land, the Arboleda Ranch
Improvements, the Arboleda Ranch Documents.

 
 

--------------------------------------------------------------------------------

 

“Assets” means with respect to any Person, all property and assets, tangible and
intangible, owned by such Person, including any real or personal property,
Intellectual Property, Software, Technology, Contracts and Permits.


“Audited JCH Statement” has the meaning set forth in Section 5.7(a).


“Balance Sheet” has the meaning set forth in Section 5.7(a).


“Balance Sheet Date” has the meaning set forth in Section 5.7(a).


“Bank Account Side Letter” means that certain letter between Purchaser and JEN
Partners of even date herewith.


“Bank Accounts” has the meaning set forth in Section 2.4(a).


“Basket” has the meaning set forth in Section 8.4(a).


“Benefits Side Letter” means the letter agreement, dated as of the date hereof
and signed by Purchaser, in respect to certain employee benefits matters.


“Blossom Hills Commitment” means that certain First American Title Insurance
Company Commitment with an effective date of September 10, 2010 at 7:30 a.m.


“Blossom Hills Documents” means any licenses, approvals and other permits
relating to the Blossom Hills Land, and any permits, licenses, soil tests,
engineering and architectural plans, designs and specifications, insurance
policies, reports, studies, surveys, contracts, warranties, guarantees,
agreements and any and all other documents which Sellers or JCH AZ may have or
have the right to obtain, if reasonably available, pertaining to the Blossom
Hills Land or any entitlement of or development on the Blossom Hills Land.


“Blossom Hills Improvements” means any and all improvements and fixtures located
upon the Blossom Hills Land to the extent owned by JCH AZ.


“Blossom Hills Land” means the real property described in Exhibit A to the
Blossom Hills Commitment, together with all easements, water rights, rights of
way inuring to the benefit of the Blossom Hills Land and all right, title and
interest, if any, of Sellers and JCH AZ in and to any land lying in the bed of
any street, road, avenue, open or proposed, in front of or adjoining the Blossom
Hills Land to the centerline thereof, and all right, title and interest of
Sellers or JCH AZ in and to any awards made or to be made in lieu thereof, and
in and to any unpaid awards for damage to the Blossom Hills Land.


“Blossom Hills Property” means the Blossom Hills Land, the Blossom Hills
Improvements, the Blossom Hills Documents.


“Business Day” means any day of the year on which national banking institutions
in New York are open to the public for conducting business and are not required
or authorized to close.

 
 

--------------------------------------------------------------------------------

 

“CantaMia Documents” means any licenses, approvals and other permits relating to
the CantaMia Land, and any permits, licenses, soil tests, engineering and
architectural plans, designs and specifications, insurance policies, reports,
studies, surveys, contracts, warranties, guarantees, agreements and any and all
other documents which Sellers, JCH Estrella or JCH AZ may have or have the right
to obtain, if reasonably available, pertaining to the CantaMia Land or any
entitlement of or development on the CantaMia Land.


“CantaMia Improvements” means any and all improvements and fixtures located upon
the CantaMia Land to the extent owned by JCH Estrella.


“CantaMia IP” has the meaning set forth in Section 5.13(a).


“CantaMia Land” means, collectively, CantaMia Phase 1 Estrella Land and CantaMia
Phase 1 JCH AZ Land.


“CantaMia Name” means the name “CantaMia” as used in connection with the
CantaMia Land.


“CantaMia Phase 1 Estrella Land” means the real property described in Schedule A
to the CantaMia Phase 1 Commitment, together with all easements, water rights,
rights of way inuring to the benefit of the CantaMia Phase 1 Estrella Land and
all right, title and interest, if any, of Sellers and JCH Estrella in and to any
land lying in the bed of any street, road, avenue, open or proposed, in front of
or adjoining the CantaMia Phase 1 Estrella Land to the centerline thereof, and
all right, title and interest of Sellers or JCH Estrella in and to any awards
made or to be made in lieu thereof, and in and to any unpaid awards for damage
to the CantaMia Phase 1 Estrella Land.


“CantaMia Phase 1 JCH AZ Land” means the real property described in Schedule A
to the CantaMia Phase 1 Commitment, together with all easements, water rights,
rights of way inuring to the benefit of the CantaMia Phase 1 JCH AZ Land and all
right, title and interest, if any, of Sellers and JCH AZ in and to any land
lying in the bed of any street, road, avenue, open or proposed, in front of or
adjoining the CantaMia Phase 1 JCH AZ Land to the centerline thereof, and all
right, title and interest of Sellers or JCH AZ in and to any awards made or to
be made in lieu thereof, and in and to any unpaid awards for damage to the
CantaMia Phase 1 JCH AZ Land.


“CantaMia Phase 1 Commitment” means that certain First American Title Insurance
Company Commitment with an effective date of October 4, 2010 at 7:30 a.m.


“CantaMia Phase 2 and Phase 3” means the real property described in the Newland
Option Contract.


“CantaMia Property” means the CantaMia Land, the CantaMia Improvements, the
CantaMia Documents and the CantaMia Name.


 “CantaMia Rolling Option Memorandum” means that certain Memorandum of Rolling
Option Agreement recorded January 19, 2010 as 2010-044066, and re-recorded
January 25, 2010 as 2010-060511, and further re-recorded on January 26, 2010 as
2010-065404 official records of Maricopa County, Arizona, describing that
certain Rolling Option Agreement dated January 19, 2010 between JCH Estrella (as
seller) and JCH AZ (as buyer).

 
 

--------------------------------------------------------------------------------

 

“Cap” has the meaning set forth in Section 8.4(b).


“Cash Consideration” has the meaning set forth in Section 3.2(a).


“Closing” has the meaning set forth in Section 3.1.


“Closing Date” has the meaning set forth in Section 3.1.


“Code” means the Internal Revenue Code of 1986, as amended.


“Commitments” means the Arboleda Ranch Commitment, the Blossom Hills Commitment,
the CantaMia Commitment, the PV-Sereno Commitment, the PV-Golf Commitment, and
the Sharpe Commitment.


“Company Documents” has the meaning set forth in Section 5.2.


“Company Permits” has the meaning set forth in Section 5.18(b).


“Company Transaction Expenses” means, except as otherwise expressly set forth in
this Agreement, the aggregate amount of all out-of-pocket fees and expenses,
incurred by or on behalf of, or paid or to be paid by, the Purchased Entities in
connection with the process of selling the Purchased Entities or otherwise
relating to the negotiation, preparation or execution of this Agreement or any
documents or agreements contemplated hereby or the performance or consummation
of the transactions contemplated hereby, including (A) any fees and expenses
associated with obtaining necessary or appropriate waivers, consents or
approvals of third parties on behalf of any of the Purchased Entities (net any
benefit to the Purchased Entities post-Closing), (B) any fees or expenses
associated with obtaining the release and termination of any Liens, and (C) fees
and expenses of counsel, advisors, consultants, investment bankers, accountants,
and auditors and experts engaged solely for purposes of the transactions
contemplated by this Agreement (and the employer portion of any employment Taxes
payable with respect thereto).


“Confidential Information” has the meaning set forth in Section 7.5.


“Construction AZ” has the meaning set forth in the Recitals.


“Construction NV” has the meaning set forth in the Recitals.


“Contract” means any contract, agreement, indenture, note, bond, mortgage, loan,
instrument, lease, license, warranty, guaranty, commitment or other arrangement,
understanding, undertaking, commitment or obligation, whether written or oral.


“Copyright Litigation” means that certain complaint (copyright infringement),
Merit Homes, LLC, an Arizona limited liability company vs. Joseph Carl Homes,
LLC, an Arizona limited liability company and Joseph Carl Mulac III and Jane Doe
Mulac, husband and wife, Case No.: 2:10-cv-02030-NVW, filed in the United States
District Court, District of Arizona.

 
 

--------------------------------------------------------------------------------

 

“Denali” has the meaning set forth in the Recitals.


“Document Vault” means documents delivered by Sellers, or their Affiliates to
Purchaser or its employees or legal counsel by electronic mail prior to the
Closing Date, and the documents contained in the online data room established by
JEN Partners for the purpose of sharing with the parties information and
documentation in connection with the Transactions originally located at
jenpartners.collaborationhost.net as of the date hereof.


“Earnout Agreement” has the meaning set forth in Section 2.2(b).


“Employee” has the meaning set forth in Section 7.8.


“Employment Agreement” has the meaning set forth in Section 2.2(d).


“Environmental Law” means any Law, as now or hereafter in effect, in any way
relating to the protection of human health and safety, the environment or
natural resources including the Comprehensive Environmental Response,
Compensation and Liability Act (42 U.S.C. § 9601 et seq.), the Hazardous
Materials Transportation Act (49 U.S.C. App. § 1801 et seq.), the Resource
Conservation and Recovery Act (42 U.S.C. § 6901 et seq.), the Clean Water Act
(33 U.S.C. § 1251 et seq.), the Clean Air Act (42 U.S.C. § 7401 et seq.) the
Toxic Substances Control Act (15 U.S.C. § 2601 et seq.), the Federal
Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. § 136 et seq.), and the
Occupational Safety and Health Act (29 U.S.C. § 651 et seq.), as each has been
or may be amended and the regulations promulgated pursuant thereto.


“Environmental Permit” means any Permit required by Environmental Laws for the
operation of the Purchased Entities.


“Exchange Act” has the meaning set forth in Section 6.5.


“Financial Statements” has the meaning set forth in Section 5.7(a).


“Fundamental Reps” has the meaning set forth in Section 8.1.


“GAAP” means generally accepted accounting principles in the United States as of
the date hereof.


“General Enforceability Exceptions” has the meaning set forth in Section 4.2.


“Governmental Body” means any government or governmental or regulatory body
thereof, or political subdivision thereof, whether federal, state, local or
foreign, or any agency, instrumentality or authority thereof, or any court,
arbitrator or mediator (in each case public or private).


“Grantors” has the meaning set forth in Section 7.6(a).

 
 

--------------------------------------------------------------------------------

 

“Hazardous Material” means any substance, material or waste that is regulated,
classified, or otherwise characterized under or pursuant to any Environmental
Law as “hazardous,” “toxic,” “pollutant,” “contaminant,” “radioactive,” or words
of similar meaning or effect, including petroleum and its by-products, asbestos,
polychlorinated biphenyls, radon, mold and urea formaldehyde insulation.


“Holdings” has the meaning set forth in the Preamble.


“Holdings Guarantee” has the meaning set forth in Section 2.2(c).


“Holdings SEC Documents” has the meaning set forth in Section 6.5.


“Indebtedness” of any Person means, without duplication, (i) the principal,
accreted value, accrued and unpaid interest, prepayment and redemption premiums
or penalties (if any), unpaid fees or expenses and other monetary obligations in
respect of (A) indebtedness of such Person for money borrowed and (B)
indebtedness evidenced by notes, debentures, bonds or other similar instruments
for the payment of which such Person is responsible or liable; (ii) all
obligations of such Person issued or assumed as the deferred purchase price of
property, all conditional sale obligations of such Person and all obligations of
such Person under any title retention agreement (but excluding trade accounts
payable and other accrued current liabilities arising in the Ordinary Course of
Business (other than the current liability portion of any indebtedness for
borrowed money)); (iii) all obligations of such Person under leases required to
be capitalized in accordance with GAAP; (iv) all obligations of such Person for
the reimbursement of any obligor on any letter of credit, banker’s acceptance or
similar credit transaction; (v) all obligations of such Person under interest
rate or currency swap transactions (valued at the termination value thereof);
(vi) the liquidation value, accrued and unpaid dividends; prepayment or
redemption premiums and penalties (if any), unpaid fees or expenses and other
monetary obligations in respect of any redeemable preferred stock of such
Person; (vii) all obligations of the type referred to in clauses (i) through
(vi) of any Persons for the payment of which such Person is responsible or
liable, directly or indirectly, as obligor, guarantor, surety or otherwise,
including guarantees of such obligations; and (viii) all obligations of the type
referred to in clauses (i) through (vii) of other Persons secured by (or for
which the holder of such obligations has an existing right, contingent or
otherwise, to be secured by) any Lien on any property or asset of such Person
(whether or not such obligation is assumed by such Person).


“Independent Accountant” has the meaning set forth in Section 3.3(c).


“Independent Contractor Agreements” has the meaning set forth in Section 2.2(c).


“Independent Land Developers” means Michael Jesberger, John Kraynick and Richard
Jerman or their respective entities, Residential Real Estate Advisors, LLC and
Terra West Management Co. LLC.


“Intellectual Property” means any rights available (including with respect to
Technology) under patent, copyright, trade secret or trademark law or any other
similar statutory provision or common law doctrine in the United States or
anywhere else in the world, and also websites and domain names.

 
 

--------------------------------------------------------------------------------

 

“Interest Transfer Agreements” has the meaning set forth in Section 2.2(g).


“Interests” means the ownership interests, by percentage, whether by membership,
profit, loss or capital, held by each Seller in the Purchased Parents set forth
opposite such Seller’s name in Schedule 2.1(b).


“IP Side Letter” means the letter, dated on or about the date hereof, between
Purchaser and Carl Mulac IV.


“IRS” means the Internal Revenue Service.


“JCH AZ” has the meaning set forth in the Recitals.


“JCH Estrella” has the meaning set forth in the Recitals.


“JCH Financials” has the meaning set forth in Section 5.7(a).


“JCH Group” has the meaning set forth in the Recitals.


“JCH NV” has the meaning set forth in the Recitals.


“JCM” has the meaning set forth in the Preamble.


“JEN I” has the meaning set forth in Section 3.2(c).


“JEN AZ” has the meaning set forth in the Recitals.


“JEN JCH” has the meaning set forth in the Preamble.


“JEN Partners” has the meaning set forth in the Preamble.


“JEN Res” has the meaning set forth in Section 3.2(c).


“Knowledge” means (a) with respect to Sellers, knowledge of each of the
individuals listed on Schedule 1.1(a) hereto after due inquiry and (b) with
respect to Purchaser, knowledge of each of the individuals listed on Schedule
1.1(b) hereto after due inquiry.


“Labor Side Letter” means the letter agreement, dated as of the date hereof, by
and among JCH, AZ and the other parties thereto, in respect to certain labor
matters.


“Law” means any foreign, federal, state or local law (including common law),
statute, code, ordinance, rule, regulation, Order, stipulation, condition of
approval, requirement of any Governmental Body.


“Legal Proceeding” means any judicial, administrative or arbitral actions,
suits, mediation, investigation, inquiry, proceedings or claims (including
counterclaims) by or before a Governmental Body.

 
 

--------------------------------------------------------------------------------

 

“Liability” means any debt, loss, damage, adverse claim, fines, penalties,
liability or obligation (whether direct or indirect, known or unknown, asserted
or unasserted, absolute or contingent, accrued or unaccrued, matured or
unmatured, determined or determinable, liquidated or unliquidated, or due or to
become due, and whether in contract, tort, strict liability or otherwise), and
including all costs and expenses relating thereto including all fees,
disbursements and expenses of legal counsel, experts, engineers and consultants
and costs of investigation).


“Lien” means any lien, pledge, mortgage, deed of trust, security interest,
claim, lease, charge, option, right of first refusal, easement, servitude,
proxy, voting trust or agreement, transfer restriction under any shareholder or
similar agreement, or any other encumbrance.


“Loss” and “Losses” has the meaning set forth in Section 8.2(a).


“Material Adverse Effect” means a material and adverse effect on (i) the
business, Purchased Entity Assets, results of operations, or condition
(financial or otherwise) of the Purchased Entities, taken as a whole or (ii) the
ability of the Sellers to consummate the Transactions or perform their
obligations under this Agreement or the Seller Documents.


“Material Contracts” has the meaning set forth in Section 5.14(a).


“Newland Option Contract” means that certain Option Contract and Joint Escrow
Instructions dated December 29, 2009, under which NNP III – Estrella Mountain
Ranch, LLC is the seller and JCH Estrella is the buyer of CantaMia Phase 2 and
Phase 3.


“Notes” has the meaning set forth in Section 2.2(c).


“Omaha Estoppel” has the meaning set forth in Section 2.3(g)(v).


“Operating Agreement” means each of the following: Operating Agreement of JCH
Estrella, dated September 25, 2009; Amended and Restated Organization and
Limited Liability Company Agreement of JCH Group, dated January 1, 2009;
Operating Agreement of JCH AZ, dated May 5, 2009; Operating Agreement of
Construction AZ, dated May 5, 2009; Operating Agreement of JCH NV, dated July 1,
2009; Operating Agreement of Construction NV, dated July 1, 2009; Operating
Agreement of Denali, dated September 9, 2009; Operating Agreement of PV
LandBank, an Arizona limited liability company, dated May 25, 2010; and Limited
Liability Company Agreement of the Sharpe Entity, dated February 23, 2010.
“Operating Agreements” means the foregoing agreements collectively.


“Operative Documents” has the meaning set forth in Section 2.2.


“Order” means any order, injunction, judgment, doctrine, decree, ruling, writ,
assessment or arbitration award of a Governmental Body.


“Ordinary Course of Business” means the ordinary and usual course of day-to-day
operations of the business of the Purchased Entities through the date hereof
consistent with past practice.

 
 

--------------------------------------------------------------------------------

 

“Permits” means any approvals, authorizations, consents, licenses, permits or
certificates of a Governmental Body.


“Permitted Exceptions” means (i) all defects, exceptions, restrictions,
easements, rights of way and encumbrances disclosed in policies of title
insurance which have been delivered or made available to Purchaser; (ii)
statutory liens for current Taxes, assessments or other governmental charges not
yet delinquent or the amount or validity of which is being contested in good
faith by appropriate proceedings, provided an appropriate reserve has been
established therefor in the Financial Statements; (iii) mechanics’, carriers’,
workers’, repairers’ and similar Liens arising or incurred in the Ordinary
Course of Business that are not material to the business, operations and
financial condition of the Sellers or the Purchased Entities (as applicable), or
any of their property or asset so encumbered, and that are not resulting from a
breach, default or violation by any Seller or Purchased Entity (as applicable)
of any Contract or Law; (iv) zoning, entitlement and other land use and
environmental regulations by any Governmental Body, provided that such
regulations have not been violated; and (v) any Liens with respect to the
Indebtedness described on Schedule 2.3(a).


“Person” means any individual, corporation, limited liability company,
partnership, firm, joint venture, association, joint-stock company, trust,
unincorporated organization, Governmental Body or other entity.


“Personal Property Leases” has the meaning set forth in Section 5.12(b).


“Properties” means, collectively, the Arboleda Property, the Blossom Hills
Property, the CantaMia Property, the PV-Sereno Property, the PV-Golf Property
and the Sharpe Property.


“Prorated Taxes” means all real property Taxes or similar ad valorem obligations
with respect to real property levied with respect to the Purchased Entity Assets
for any taxable period that includes July 31, 2010 and ends after July 31, 2010,
whether imposed or assessed before or after July 31, 2010. Prorated Taxes shall
be pro rated between Sellers and Purchaser as of 12:01 a.m. (Eastern time) on
August 1, 2010 based on the relative number of days in each portion of the
relevant taxable period.


 “Purchase Price” has the meaning set forth in Section 3.2(a).


“Purchased Entities” means the Purchased Parents and their Subsidiaries known as
JCH AZ, JCH NV, Construction AZ, Construction NV, Denali, JEN AZ and PV
Landbank.


“Purchased Entity Assets” means the Assets of the Purchased Entities, including
the Properties, any assets described in Section 5.11 with respect to any
Purchased Entity and the personal property described in Section 5.12.


“Purchased Entity Options” has the meaning set forth in Section 5.4(b).


“Purchased Parents” means JCH Group, JCH Estrella and the Sharpe Entity.


“Purchaser” has the meaning set forth in the Preamble.

 
 

--------------------------------------------------------------------------------

 

“Purchaser Documents” has the meaning set forth in Section 6.2.


“Purchaser Indemnified Parties” has the meaning set forth in Section 8.2(a).


“PV-Golf Commitment” means that certain First American Title Insurance Company
Commitment with an effective date of September 10, 2010 at 7:30 a.m.


“PV-Golf Documents” means any licenses, approvals and other permits relating to
the PV-Golf Land, and any permits, licenses, soil tests, engineering and
architectural plans, designs and specifications, insurance policies, reports,
studies, surveys, contracts, warranties, guarantees, agreements and any and all
other documents which Sellers or JCH AZ may have or have the right to obtain, if
reasonably available, pertaining to the PV-Golf Land or any entitlement of or
development on the PV-Golf Land.


“PV-Golf Improvements” means any and all improvements and fixtures located upon
the PV-Golf Land to the extent owned by JCH AZ.


“PV-Golf Land” means the real property described in Exhibit A to the PV-Golf
Commitment, together with all easements, water rights, rights of way inuring to
the benefit of the PV-Golf Land and all right, title and interest, if any, of
Sellers and JCH AZ in and to any land lying in the bed of any street, road,
avenue, open or proposed, in front of or adjoining the PV-Golf Land to the
centerline thereof, and all right, title and interest of Sellers or JCH AZ in
and to any awards made or to be made in lieu thereof, and in and to any unpaid
awards for damage to the PV-Golf Land.


“PV-Golf Property” means the PV-Golf Land, the PV-Golf Improvements, the PV-Golf
Documents.


“PV-Sereno Commitment” means that certain First American Title Insurance Company
Commitment with an effective date of September 15, 2010 at 7:30 a.m.


“PV-Landbank” has the meaning set forth in the Recitals.


“PV-Sereno Documents” means any licenses, approvals and other permits relating
to the PV-Sereno Land, and any permits, licenses, soil tests, engineering and
architectural plans, designs and specifications, insurance policies, reports,
studies, surveys, contracts, warranties, guarantees, agreements and any and all
other documents which Sellers or JCH AZ may have or have the right to obtain, if
reasonably available, pertaining to the PV-Sereno Land or any entitlement of or
development on the PV-Sereno Land.


“PV-Sereno Improvements” means any and all improvements and fixtures located
upon the PV-Sereno Land to the extent owned by JCH AZ.


“PV-Sereno Land” means the real property described in Exhibit A to the PV-Sereno
Commitment, together with all easements, water rights, rights of way inuring to
the benefit of the PV-Sereno Land and all right, title and interest, if any, of
Sellers and JCH AZ in and to any land lying in the bed of any street, road,
avenue, open or proposed, in front of or adjoining the PV-Sereno Land to the
centerline thereof, and all right, title and interest of Sellers or JCH AZ in
and to any awards made or to be made in lieu thereof, and in and to any unpaid
awards for damage to the PV-Sereno Land.

 
 

--------------------------------------------------------------------------------

 

“PV-Sereno Option Agreement” means that certain Option Agreement evidenced by
the Memorandum of Rolling Option Agreement between PV Landbank and JCH AZ, dated
as of May 26, 2010, and recorded June 1, 2010 at 2010-0463560 on the PV-Sereno
Land.


“PV-Sereno Property” means the PV-Sereno Land, the PV-Sereno Improvements, the
PV-Sereno Documents.


“Qualifying Opportunities” has the meaning set forth in Section 7.6(a).


“Recommendation” has the meaning set forth in Section 7.6(b).


“Recorded Restrictions” has the meaning set forth in Section 5.25.


“Records Retention Policy” has the meaning set forth in Section 7.3.


“Related Persons” has the meaning set forth in Section 5.22.


“Release” means any release, spill, emission, leaking, pumping, poring,
injection, deposit, dumping, emptying, disposal, discharge, dispersal, leaching
or migration into the indoor or outdoor environment, or into or out of any
property.


“Remedial Action” means all actions including any capital expenditures
undertaken to (i) clean up, remove, treat or in any other way address any
Hazardous Material; (ii) prevent the Release or threat of Release, or minimize
the further Release of any Hazardous Material so it does not migrate or endanger
or threaten to endanger public health or welfare or the indoor or outdoor
environment; (iii) perform pre-remedial studies and investigations or
post-remedial monitoring and care; or (iv) to correct a condition of
noncompliance with Environmental Laws.


“Representatives” of a Person means the directors, officers, members, managers,
limited and general partners, employees, advisors, agents, consultants,
attorneys, accountants, investment bankers and other representatives of such
Person.


“Revised Allocation Schedules” has the meaning set forth in Section 3.4.


“ROFO” has the meaning set forth in Section 7.6(a).


“SA” has the meaning set forth in the Preamble.


“SEC” has the meaning set forth in Section 6.5.


“Securities Act” means the Securities Act of 1933, as amended.


“Securities Laws Restrictions” has the meaning set forth in Section 2.1(b).

 
 

--------------------------------------------------------------------------------

 

“Seller Documents” has the meaning set forth in Section 4.2.


“Seller Indemnified Parties” has the meaning set forth in Section 8.2(b).


“Sellers” has the meaning set forth in the Preamble.


“Sellers’ Representative” has the meaning set forth in Section 9.2(a).


“Shares” has the meaning set forth in Section 3.2(a).


“Sharpe Commitment” that certain First American Title Insurance Company
Commitment with an effective date of October 16, 2010 at 8:00 a.m.


“Sharpe Credits” means (i) the right to receive the transportation impact fee
credits in the amount of $158,850.00 to be issued by Orange County, Florida for
the dedication of the Reams Road Right of Way; (ii) the right to receive the
impact fee credits for the initial payment of $763,115.00 pursuant to the RR
Operating Agreement as defined in Schedule 5.11(a); and (iii) the right to
utilize $174,656.00 paid to the FWC Land Acquisition Trust Fund as mitigation
for Permit No. ORA-255 for the incidental taking of gopher tortoises within the
Sharpe Land.


“Sharpe Documents” means any licenses, approvals and other permits relating to
the Sharpe Land, and any permits, licenses, soil tests, engineering and
architectural plans, designs and specifications, insurance policies, reports,
studies, surveys, contracts, warranties, guarantees, agreements and any and all
other documents which Sellers or the Sharpe Entity may have or have the right to
obtain, if reasonably available, pertaining to the Sharpe Land or any
entitlement or development of the Sharpe Land.


“Sharpe Entity” has the meaning set forth in the Recitals.


“Sharpe Improvements” has the meaning set forth in Schedule 5.11(a).


“Sharpe Land” means the real property described in Exhibit A to the Sharpe
Commitment, together with all easements, water rights, rights of way inuring to
the benefit of the Sharpe Land and all right, title and interest, if any, of
Sellers and the Sharpe Entity in and to any land lying in the bed of any street,
road, avenue, open or proposed, in front of or adjoining the Sharpe Land to the
centerline thereof, and all right, title and interest of Sellers or the Sharpe
Entity in and to any awards made or to be made in lieu thereof, and in and to
any unpaid awards for damage to the Sharpe Land.


“Sharpe Property” means the Sharpe Land and the Sharpe Documents.


“Software” means any and all computer programs, whether in source code or object
code; databases and compilations, whether machine readable or otherwise;
descriptions, flow-charts and other work product used to design, plan, organize
and develop any of the foregoing; and all documentation including user manuals
and other training documentation related to any of the foregoing.

 
 

--------------------------------------------------------------------------------

 

“Straddle Period” has the meaning set forth in Section 8.5(a).


“Subsidiary” of any Person means (i) any Person of which a majority of the
outstanding share capital, voting securities or other equity interests are
owned, directly or indirectly, by such Person or (ii) another Person in respect
of which such first Person is entitled, directly or indirectly, to appoint a
majority of the board of directors, board of managers or comparable body.


“Subsequent Adverse Title Matters” means those adverse matters first appearing
in the public records on a date subsequent to the effective date of the
Commitments, as applicable to each corresponding Property.


“Sun Terra” has the meaning set forth in the Preamble.


“Survival Period” has the meaning set forth in Section 8.1.


“Tax Claim” has the meaning set forth in Section 8.5(b).


“Taxes” means (i) all federal, state, local or foreign taxes, charges, fees,
imposts, levies or other assessments, including all income, gross receipts,
capital, sales, use, ad valorem, value added, transfer, franchise, profits,
inventory, capital stock, license, withholding, payroll, employment, social
security, unemployment, excise, severance, stamp, occupation, property and
estimated taxes, customs duties, fees, assessments and charges of any kind
whatsoever, (ii) all interest, penalties, fines, additions to tax or additional
amounts imposed by any Taxing Authority in connection with any item described in
clause (i) and (iii) any liability in respect of any items described in clauses
(i) or (ii) payable by reason of Contract, assumption, transferee liability,
operation of Law or otherwise.


“Taxing Authority” means the IRS and any other Governmental Body responsible for
the administration of any Tax.


“Tax Return” means any return, report or statement filed or required to be filed
with respect to any Tax (including any elections, declarations, schedules or
attachments thereto, and any amendment thereof) including any information
return, claim for refund, amended return or declaration of estimated Tax.


“Technology” means, collectively, designs, formulae, algorithms, procedures,
methods, techniques, ideas, know-how, results of research and development,
Software, tools, data, inventions, apparatus, creations, improvements, works of
authorship and other similar materials, and all recordings, graphs, drawings,
reports, analyses, and other writings, and any other embodiments of the above,
in any form whether or not specifically listed herein, and all related
technology, that are used, incorporated or embodied in or displayed by any of
the foregoing or used in the design, development, reproduction, sale, marketing,
maintenance or modification of any of the foregoing.


“Terra West” has the meaning set forth in the Preamble.


“Third Party Claim” has the meaning set forth in Section 8.3(b).

 
 

--------------------------------------------------------------------------------

 

“Title Company” has the meaning set forth in Section 2.3(f)(i).


“Transactions” has the meaning set forth in Section 2.1(b).


“Treasury Regulations” means the U.S. Department of Treasury Regulations
promulgated under the Code.

 
 

--------------------------------------------------------------------------------

 

CONSTRUCTION; USAGE


The words “include,” “includes” and “including” shall be deemed to be followed
by the phrase “without limitation.”


The words “hereof,” “herein” and “hereunder” and words of similar import when
used in any agreement or instrument shall refer to such agreement or instrument
as a whole and not to any particular provision of such agreement or instrument.


Unless the context otherwise requires, references to all agreements or
instruments include attachments thereto and instruments incorporated therein and
references to any statute, proclamation or decree include all rules and
regulations promulgated thereunder.

 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS



       
Page
         
ARTICLE I
DEFINITIONS; CONSTRUCTION; USAGE
2
         
ARTICLE II
TRANSACTIONS
2
           
2.1
Transactions
2
           
2.2
Operative Documents
2
           
2.3
Additional Sellers’ Closing Deliveries
3
           
2.4
Powers of Attorney; Bank Accounts
7
           
2.5
Other Seller Closing Deliveries
7
           
2.6
Additional Purchaser’s Closing Deliveries
7
           
2.7
Books and Records
8
         
ARTICLE III
CLOSING; PURCHASE PRICE
8
           
3.1
Closing
8
           
3.2
Purchase Price
8
           
3.3
Adjustment Amount
9
           
3.4
Allocation of Purchase Price
9
           
3.5
Closing Costs
10
           
3.6
Closing Deliveries
10
         
ARTICLE IV
REPRESENTATIONS AND WARRANTIES RELATING TO SELLERS
10
           
4.1
Organization and Good Standing
10
           
4.2
Authorization of Agreement
10
           
4.3
Conflicts; Consents of Third Parties
11
           
4.4
Ownership and Transfer of Interests
11
           
4.5
Litigation
11
           
4.6
Financial Advisors
12
         
ARTICLE V
REPRESENTATIONS AND WARRANTIES RELATING TO THE PURCHASED ENTITIES
12
           
5.1
Organization and Good Standing
12
           
5.2
Authorization of Agreement
12
           
5.3
Conflicts; Consents of Third Parties
12
           
5.4
Capitalization
13
           
5.5
Subsidiaries
14



 
-i-

--------------------------------------------------------------------------------

 


TABLE OF CONTENTS
(continued)



       
Page
           
5.6
Corporate Records 14            
5.7
Financial Statements
14
           
5.8
No Undisclosed Liabilities
15
           
5.9
Absence of Certain Developments
15
           
5.10
Taxes
15
           
5.11
Real Property
17
           
5.12
Tangible Personal Property
17
           
5.13
Technology and Intellectual Property
18
           
5.14
Material Contracts
19
           
5.15
Employee Benefits Plans
20
           
5.16
Labor
20
           
5.17
Litigation; Disputes
21
           
5.18
Compliance with Laws; Permits
21
           
5.19
Environmental Matters
21
           
5.20
Insurance
22
           
5.21
Accounts and Notes Receivable and Payable
22
           
5.22
Related Party Transactions
22
           
5.23
Banks; Power of Attorney
22
           
5.24
Financial Advisors
22
           
5.25
Recorded Restrictions
22
           
5.26
No Requested Funds
23
           
5.27
Parties-In-Possession
23
           
5.28
Ordinary Course Operations
23
           
5.29
No Other Representations or Warranties; Schedules
23
         
ARTICLE VI
REPRESENTATIONS AND WARRANTIES OF PURCHASER
23
           
6.1
Organization and Good Standing
23
           
6.2
Authorization of Agreement
23
           
6.3
Conflicts; Consents of Third Parties
24
           
6.4
Status of the Shares
24
           
6.5
SEC Filings
24



 
-ii-

--------------------------------------------------------------------------------

 


TABLE OF CONTENTS
(continued)



       
Page
           
6.6
Litigation
25
           
6.7
Financial Advisors
25
         
ARTICLE VII
COVENANTS
25
           
7.1
Other Actions
25
           
7.2
No Solicitation
25
           
7.3
Preservation of Records
25
           
7.4
Publicity
26
           
7.5
Confidentiality
26
           
7.6
Right of First Offer
26
           
7.7
Use of Name
27
           
7.8
Benefits
27
           
7.9
Copyright Litigation
28
         
ARTICLE VIII
INDEMNIFICATION
28
           
8.1
Survival of Representations and Warranties
28
           
8.2
Indemnification
28
           
8.3
Indemnification Procedures
30
           
8.4
Limitations on Indemnification for Breaches of Representations and Warranties
31
           
8.5
Tax Matters
32
           
8.6
Tax Treatment of Indemnity Payments
35
           
8.7
Exclusivity
35
         
ARTICLE IX
OTHER AGREEMENTS
35
           
9.1
Board of Directors
35
           
9.2
Appointment of Sellers’ Representative
36
           
9.3
Fees and Expenses
37
         
ARTICLE X
MISCELLANEOUS
37
           
10.1
Expenses
37
           
10.2
Specific Performance
37
           
10.3
Submission to Jurisdiction; Consent to Service of Process; Waiver of Jury Trial
38
           
10.4
Entire Agreement; Amendments and Waivers
38



 
-iii-

--------------------------------------------------------------------------------

 


TABLE OF CONTENTS
(continued)



       
Page
           
10.5
Governing Law
39
           
10.6
Notices
39
           
10.7
Severability
40
           
10.8
Binding Effect; Assignment
40
           
10.9
Non-Recourse
40
           
10.10
Counterparts
40
           
10.11
Electronic Delivery
40

 
 
-iv-

--------------------------------------------------------------------------------